Exhibit 10.1

EXECUTION VERSION

$750,000,000

INERGY, L.P.

INERGY FINANCE CORP.

6.875% SENIOR NOTES DUE 2021

PURCHASE AGREEMENT

January 19, 2011

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BARCLAYS CAPITAL INC.

CREDIT SUISSE SECURITIES (USA) LLC

J.P. MORGAN SECURITIES LLC

MORGAN STANLEY & CO. INCORPORATED

WELLS FARGO SECURITIES, LLC

CITIGROUP GLOBAL MARKETS INC.

RAYMOND JAMES & ASSOCIATES, INC.

SUNTRUST ROBINSON HUMPHREY, INC.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Inergy, L.P., a Delaware limited partnership (the “Partnership”), and Inergy
Finance Corp., a Delaware corporation (“Finance Corp” and, together with the
Partnership, the “Issuers”), propose, upon the terms and conditions set forth
herein, to issue and sell to you, as the initial purchasers (the “Initial
Purchasers”), $750,000,000 in aggregate principal amount of their 6.875% Senior
Notes due 2021 (the “Notes”). The Notes will (i) have terms and provisions that
are summarized in the Offering Memorandum (as defined below) and (ii) are to be
issued pursuant to an Indenture (the “Indenture”) to be entered into among the
Issuers, the Guarantors (as defined below) and U.S. Bank National Association,
as trustee (the “Trustee”).

The Issuers’ obligations under the Notes, including the due and punctual payment
of interest on the Notes, will be guaranteed (the “Guarantees”) by Inergy
Propane, LLC, a Delaware limited liability company (the “Operating Company”),
Inergy Midstream, LLC, a Delaware limited liability company (“Midstream”),
Inergy Partners, LLC, a Delaware limited liability company (“Inergy Partners”),
IPCH Acquisition Corp., a Delaware corporation (“IPCH Acquisition”), Inergy
Sales & Service, Inc., a Delaware corporation (“Service Sub”), L & L
Transportation, LLC, a Delaware limited liability company (“L & L
Transportation”), Inergy Transportation, LLC, a Delaware limited liability
company (“Inergy Transportation”), Finger Lakes LPG Storage, LLC, a Delaware
limited liability company (“Finger Lakes”), Inergy Gas Marketing, LLC, a
Delaware limited liability company (“Inergy Gas”), Stellar Propane Service, LLC,
a Delaware limited liability company (“Stellar Propane”), Inergy Storage, Inc.,
a Delaware corporation (“Storage”), Central New York Oil And Gas Company,
L.L.C., a New York limited liability company (“CNYOGC”), Arlington Storage
Company, LLC, a Delaware limited liability company (“Arlington Storage”), US
Salt, LLC, a Delaware limited liability company (“US Salt”), Liberty Propane,
L.P., a Delaware limited partnership (“Liberty”), Liberty Propane GP, LLC, a
Delaware limited liability company (“Liberty GP”), Liberty Propane Operations,
LLC, a Delaware limited liability company (“Liberty Operations”), Inergy
Pipeline East, LLC, a Delaware limited liability company (“Inergy East”) and
Tres Palacios Gas Storage, LLC, a Delaware limited liability company (“Tres
Palacios”, and together with the Operating Company, Midstream, Inergy Partners,
IPCH Acquisition, Service Sub, L & L Transportation, Inergy Transportation,
Finger Lakes, Inergy Gas, Stellar Propane, Storage, CNYOGC, Arlington Storage,
US Salt, Liberty, Liberty GP, Liberty Operations and Inergy East, the
“Guarantors”). As used herein, the term “Notes” shall include the Guarantees,
unless the context otherwise requires. The Issuers and the Guarantors are
referred to as the “Inergy Parties.”



--------------------------------------------------------------------------------

Inergy Holdings, L.P., a Delaware limited partnership, owns 100% of the issued
and outstanding membership interests in Inergy GP, LLC, a Delaware limited
liability company which serves as the general partner of the Partnership (the
“General Partner”).

This is to confirm the agreement concerning the purchase of the Notes from the
Issuers by the Initial Purchasers.

1. Certain Defined Terms. As used in this Agreement:

(a) “Applicable Time” means 5:05 p.m. (New York City time) on the date of this
Agreement; and

(b) “Pricing Disclosure Supplement” means the summary of the terms of the Notes
dated the date of this Agreement and attached hereto as Exhibit A.

2. Preliminary Offering Memorandum and Offering Memorandum. The Notes will be
offered, issued and sold to the Initial Purchasers without registration under
the United States Securities Act of 1933, as amended (the “Act”), in reliance on
an exemption pursuant to Section 4(2) under the Act. At or prior to the
Applicable Time, the Issuers and the Guarantors shall have prepared a
preliminary offering memorandum dated January 19, 2011 (the “Preliminary
Offering Memorandum”), and the Pricing Disclosure Supplement. Except as provided
in the last sentence of this paragraph, as used herein, “Offering Memorandum”
shall mean the Preliminary Offering Memorandum as supplemented by the Pricing
Disclosure Supplement. Promptly after the Applicable Time and in any event no
later than the second business day following the Applicable Time, the Issuers
and the Guarantors will prepare an offering memorandum dated the date hereof
(the “Final Offering Memorandum”). The Issuers and the Guarantors hereby confirm
that they have authorized the use of the Preliminary Offering Memorandum, the
Pricing Disclosure Supplement and the Final Offering Memorandum in connection
with the offering and resale of the Notes by the Initial Purchasers. From and
after the time the Final Offering Memorandum is prepared, all references herein
to the Offering Memorandum shall be deemed to be a reference to both the
Offering Memorandum and the Final Offering Memorandum.

 

2



--------------------------------------------------------------------------------

Any reference to the Preliminary Offering Memorandum or the Final Offering
Memorandum shall be deemed to refer to and include any documents filed under the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and incorporated by reference (the “Incorporated Documents”) in the Preliminary
Offering Memorandum or the Final Offering Memorandum, as the case may be, or any
amendment or supplement thereto.

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Act, the Notes (and all securities issued in exchange therefor, in
substitution thereof) shall bear the following legend (along with such other
legends as the Initial Purchasers and their counsel deem necessary):

“THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF
THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF INERGY, L.P. AND INERGY
FINANCE CORP. THAT (A) THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED, ONLY (I) TO AN ISSUER, (II) IN THE UNITED STATES TO A PERSON WHOM
THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (III) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (IV) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE), OR (V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, AND IN EACH OF CASES (I) THROUGH (V) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY SUBSEQUENT PURCHASER
OF THIS NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.”

 

3



--------------------------------------------------------------------------------

You have advised the Issuers that you will make offers (the “Exempt Resales”) of
the Notes purchased by you hereunder on the terms set forth in the Offering
Memorandum, as amended or supplemented, solely to (i) persons whom you
reasonably believe to be “qualified institutional buyers” as defined in Rule
144A under the Act (“QIBs”) and (ii) outside the United States to certain
persons in offshore transactions in reliance on Regulation S under the Act.
Those persons specified in clauses (i) and (ii) are referred to herein as the
(“Eligible Purchasers”). You will offer the Notes to Eligible Purchasers
initially at a price equal to 100% of the principal amount thereof. Such price
may be changed at any time without notice.

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement attached
hereto as Exhibit B (the “Registration Rights Agreement”) among the Inergy
Parties and the Initial Purchasers to be dated February 2, 2011 (the “Closing
Date”), for so long as such Notes constitute “Registrable Securities” (as
defined in the Registration Rights Agreement). Pursuant to the Registration
Rights Agreement, the Inergy Parties will agree to file with the Commission
under the circumstances set forth therein, a registration statement under the
Act relating to the Issuers’ 6.875% Senior Notes due 2021 (the “Exchange Notes”)
and the Guarantors’ Exchange Guarantees (the “Exchange Guarantees”) to be
offered in exchange for the Notes and the Guarantees. Such portion of the
offering is referred to as the “Exchange Offer.”

3. Representations, Warranties and Agreements of the Inergy Parties. The Inergy
Parties, jointly and severally, represent, warrant and agree as follows:

(a) No Material Misstatements or Omissions. The Offering Memorandum, as of the
Applicable Time, does not, and at the Closing Date will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in light of the circumstances under which
they were made, not misleading, except that this representation and warranty
does not apply to statements in or omissions from the Offering Memorandum made
in reliance upon and in conformity with information relating to the Initial
Purchasers furnished to the Issuers in writing by or on behalf of the Initial
Purchasers expressly for use therein, which information is specified in
Section 13.

(b) No Similar Class of Registered Securities. When the Notes and Guarantees are
issued and delivered pursuant to this Agreement, such Notes and Guarantees will
not be of the same class (within the meaning of Rule 144A under the Act) as
securities of the Issuers or the Guarantors that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a United States automated inter-dealer quotation system.

(c) Incorporated Documents. The Incorporated Documents, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act, and the rules and regulations
(“Rules and Regulations”) of the United States Securities and Exchange
Commission (the “Commission”) thereunder, and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

4



--------------------------------------------------------------------------------

(d) No Issuer Written Communications. The Partnership (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the Notes
(each such communication by the Partnership or its agents and representatives
(other than a communication referred to in clause (i) below) an “Issuer Written
Communication”) other than (i) the Offering Memorandum and (ii) any electronic
road show or other written communications, in each case used in accordance with
Section 6(l). Each such Issuer Written Communication, when taken together with
the Offering Memorandum as of the Applicable Time, did not, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Partnership makes no representation and warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Partnership in writing by such Initial Purchaser
expressly for use in any Issuer Written Communication.

(e) No Solicitation or Advertisement

(i) Assuming that your representations and warranties in Section 4(b) are true,
the purchase and resale of the Notes pursuant hereto (including pursuant to the
Exempt Resales) is exempt from the registration requirements of the Act. No form
of general solicitation or general advertising within the meaning of Regulation
D (including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Inergy Parties or any of their respective representatives (other than
you, as to whom the Inergy Parties make no representation) in connection with
the offer, issuance and sale of the Notes.

(ii) No form of general solicitation or general advertising was used by the
Inergy Parties or any of their respective representatives (other than you, as to
whom the Inergy Parties make no representation) with respect to Notes sold
outside the United States to non-U.S. persons (as defined in Rule 902 under the
Act) by means of any directed selling efforts within the meaning of Rule 902
under the Act, and the Issuers, any affiliate of the Issuers and any person
acting on its or their behalf (other than you, as to whom the Issuers and the
Guarantors make no representation) have complied with and will implement the
“offering restrictions” required by Rule 902.

(f) No Order Preventing Exempt Resales. The Preliminary Offering Memorandum and
Offering Memorandum have been prepared by the Inergy Parties for use by the
Initial Purchasers in connection with the Exempt Resales. No order or decree
preventing the use of the Preliminary Offering Memorandum or the Offering
Memorandum, or any order asserting that the transactions contemplated by this
Agreement are subject to the registration requirements of the Act has been
issued and no proceeding for that purpose has commenced or is pending or, to the
knowledge of the Inergy Parties, is contemplated.

 

5



--------------------------------------------------------------------------------

(g) Formation, Good Standing and Foreign Qualification of the Inergy Parties.
Each of the Inergy Parties and the General Partner has been duly organized and
is validly existing and in good standing under the laws of its jurisdiction of
organization with all necessary corporate, limited liability company or
partnership power and authority to own or lease its properties and to conduct
its business, in all material respects as described in the Offering Memorandum.
Each of the Inergy Parties and the General Partner is duly registered or
qualified as a foreign entity for the transaction of business under the laws of
each jurisdiction in which the character of the business conducted by it or the
nature or location of the properties owned or leased by it makes such
registration or qualification necessary, except where the failure so to register
or qualify would not have a material adverse effect on the business, financial
condition or results of operations of the Inergy Parties, taken as a whole
(“Material Adverse Effect”).

(h) Ownership of General Partner Interests in the Partnership. The General
Partner is the only general partner of the Partnership and owns a non-economic,
general partner interest in the Partnership; such general partner interest has
been duly authorized and validly issued in accordance with the Third Amended and
Restated Agreement of Limited Partnership of the Partnership (the “Partnership
Agreement”); and except as described in the Partnership Agreement or the
Offering Memorandum, the General Partner owns its general partner interest free
and clear of all liens, encumbrances, security interests, charges or claims.

(i) Capitalization. The issued and outstanding limited partner interests of the
Partnership consist of 109,635,706 Common Units, 4,867,252 Class A Units and
11,568,560 Class B Units, as defined in the Partnership Agreement. All
outstanding Common Units, Class A Units and Class B Units and the limited
partner interests represented thereby have been duly authorized and validly
issued in accordance with the Partnership Agreement and are fully paid (to the
extent required under the Partnership Agreement) and nonassessable (except as
such nonassessability may be affected by matters described in Sections 17-607
and 17-804 of the Delaware Revised Uniform Limited Partnership Act (the
“Delaware LP Act”)).

(j) Ownership of Finance Corp. and the Guarantors. The Partnership owns,
directly or indirectly, 100% of the issued shares of capital stock, membership
interests or limited partner interests, as applicable, in each of Finance Corp.
and the Guarantors; such shares of capital stock, membership interests or
limited partner interests have been duly authorized and validly issued in
accordance with the certificate of incorporation, certificate of formation,
articles of organization, certificate of limited partnership, bylaws, limited
liability company agreement, operating agreement or partnership agreement, as
applicable, of such entity (collectively, and with the certificate of limited
partnership of the Partnership, as amended, and the Partnership Agreement, the
“Organizational Documents”) and are fully paid (to the extent required under
such Organizational Documents) and nonassessable (except (i) in the case of an
interest in a Delaware limited partnership, as such nonassessability may be
affected by Sections 17-607 and 17-804 of the Delaware LP Act, (ii) in the case
of an interest in a Delaware limited liability company, as such nonassessability
may be affected by Sections 18-607 and 18-804 of the Delaware Limited Liability
Company Act (the “Delaware LLC Act”) and (iii) in the case of an interest in a
limited liability company formed under the laws of another domestic state, as
such nonassessability may be affected by similar provisions of such state’s
limited liability company statute, as applicable); and except as described in
the Organizational Documents, the Partnership owns such shares of capital stock,
membership interests or limited partner interests free and clear of all liens,
encumbrances, security interests, charges or claims (other than those securing
obligations under the Credit Agreement dated as of November 24, 2009, as
amended, by and among the Partnership and the lenders therein (the “Credit
Agreement”).

 

6



--------------------------------------------------------------------------------

(k) No Other Subsidiaries. The Partnership does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed on Schedule II attached hereto. Neither the Partnership nor
any of its subsidiaries own, directly or indirectly, any equity or long-term
debt securities of any corporation, partnership, limited liability company,
joint venture, association or other entity, other than as set forth on Schedule
II attached hereto. Other than its ownership of non-economic general partnership
interest in the Partnership, the General Partner does not own, and at the
Closing Date will not own, directly or indirectly, any equity or long-term debt
securities of any corporation, partnership, limited liability company, joint
venture, association or other entity.

(l) Authorization to Execute this Agreement. This Agreement has been duly
authorized, validly executed and delivered by each of the Inergy Parties.

(m) Authorization to Issue and Sell Notes. The Issuers have all requisite
corporate or partnership power and authority to issue, sell and deliver the
Notes. The Notes have been duly authorized by the Issuers and, when duly
executed by the Issuers in accordance with the terms of the Indenture, assuming
due authentication of the Notes by the Trustee, upon delivery to the Initial
Purchasers against payment therefor in accordance with the terms hereof, will be
validly issued and delivered, and will constitute valid and binding obligations
of the Issuers entitled to the benefits of the Indenture, enforceable against
the Issuers in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

(n) Authorization to Issue Exchange Notes. The Issuers have all requisite
corporate or partnership power and authority to issue the Exchange Notes. The
Exchange Notes have been duly and validly authorized by the Issuers and if and
when duly issued, executed and authenticated by the Trustee in accordance with
the terms of the Indenture and delivered in accordance with the Exchange Offer
provided for in the Registration Rights Agreement, will constitute valid and
binding obligations of the Issuers entitled to the benefits of the Indenture,
enforceable against the Issuers in accordance with their terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(o) Authorization and Enforceability of Guarantees. Each Guarantor has all
requisite corporate, limited liability company or partnership power and
authority to issue the Guarantees. The Guarantees have been duly and validly
authorized by the Guarantors and upon the due execution, authentication and
delivery of the Notes in accordance with the Indenture and the issuance of the
Notes in the sale to the Initial Purchasers contemplated by this Agreement, will
constitute valid and binding obligations of the Guarantors, enforceable against
the Guarantors in accordance with their terms, except as such enforceability may
be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

 

7



--------------------------------------------------------------------------------

(p) Authorization and Enforceability of Exchange Guarantees. Each Guarantor has
all requisite corporate, limited liability company or partnership power and
authority to issue the Exchange Guarantees. The Exchange Guarantees have been
duly and validly authorized by the Guarantors and if and when duly issued and
delivered by the Guarantors in accordance with the terms of the Indenture and
upon the due execution and authentication of the Exchange Notes in accordance
with the Indenture and the issuance and delivery of the Exchange Notes in the
Exchange Offer contemplated by the Registration Rights Agreement, will
constitute valid and binding obligations of the Guarantors, entitled to the
benefits of the Indenture, enforceable against the Guarantors in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

(q) Authorization and Enforceability of the Indenture. Each of the Inergy
Parties has all requisite corporate, limited liability company or partnership
power and authority to enter into the Indenture. The Indenture has been duly and
validly authorized by the Inergy Parties, and upon its execution and delivery by
the Inergy Parties and, assuming due authorization, execution and delivery by
the Trustee, will constitute the valid and binding agreement of the Inergy
Parties, enforceable against the Inergy Parties in accordance with its terms,
except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); no qualification of the Indenture under the Trust Indenture
Act of 1939 (the “1939 Act”) is required in connection with the offer, issuance
and sale of the Notes contemplated hereby or in connection with the Exempt
Resales. The Indenture conforms in all material respects to the requirements of
the 1939 Act and the Rules and Regulations applicable to an indenture that is
qualified thereunder.

(r) Authorization and Enforceability of the Registration Rights Agreement. Each
of the Inergy Parties has all requisite corporate, limited liability company or
partnership power and authority to enter into the Registration Rights Agreement.
The Registration Rights Agreement has been duly authorized by the Inergy Parties
and, when executed and delivered by the Inergy Parties in accordance with the
terms hereof and thereof, will be validly executed and delivered and (assuming
the due authorization, execution and delivery thereof by you) will be the
legally valid and binding obligation of the Inergy Parties in accordance with
the terms thereof, enforceable against the Inergy Parties in accordance with its
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and, as to rights of indemnification and contribution
thereunder may be limited by federal or state law or by principles of public
policy.

 

8



--------------------------------------------------------------------------------

(s) Accuracy of Statements. The Indenture, the Notes, the Guarantees and the
Registration Rights Agreement will or do, as applicable, conform in all material
respects to the description thereof in the Offering Memorandum.

(t) Enforceability of Other Agreements. Each of the Organizational Documents has
been duly authorized, executed and delivered by the parties thereto and is a
valid and legally binding agreement of such party, enforceable against such
party in accordance with its terms; provided that, the enforceability thereof
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law); and provided, further, that
the indemnity, contribution and exoneration provisions contained in any of such
agreements may be limited by applicable laws and public policy.

(u) No Conflicts. Except as is disclosed in the Offering Memorandum, none of the
offering, issuance and sale of the Notes and the Guarantees by the Issuers and
the Guarantors, respectively, the execution, delivery and performance of the
Notes, the Guarantees, the Exchange Notes, the Indenture, the Registration
Rights Agreement, the Exchange Guarantees and this Agreement by the Inergy
Parties, or the consummation by each of them of the transactions contemplated
hereby (i) constitutes or will constitute a violation of the Organizational
Documents; (ii) constitutes or will constitute a breach or violation of, or a
default (or an event which, with notice or lapse of time or both, would
constitute such a default) under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which any of the Inergy
Parties is a party or by which any of them or any of their respective properties
may be bound, other than those breaches, violations or defaults that have been
waived; (iii) violates or will violate any law, administrative regulation or
administrative or court decree applicable to the Inergy Parties, or (iv) results
or will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of any of the Inergy Parties, which breaches,
violations, defaults or liens, in the case of clauses (ii), (iii) or (iv) would,
individually or in the aggregate, have a Material Adverse Effect.

(v) No Consents. No permit, consent, approval, authorization, order,
registration, filing or qualification (“consent”) of or with any court,
governmental agency or body having jurisdiction over the Inergy Parties or any
of their respective properties is required for the offering, issuance and sale
of the Notes and the Guarantees by the Issuers and the Guarantors, respectively,
in the manner contemplated herein or in the Offering Memorandum or the
execution, delivery and performance by the Inergy Parties of this Agreement, the
Indenture, the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees and the Registration Rights Agreement, or the consummation by the
Inergy Parties of the transactions contemplated by this Agreement, except for
such consents, approvals, authorizations, orders and registrations or
qualifications as may be required (i) under applicable state securities laws in
connection with the purchase and resale of the Notes by the Initial Purchasers,
(ii) with respect to the Exchange Notes under the Act and applicable state
securities laws as contemplated by the Registration Rights Agreement,
(iii) consents that have been obtained and (iv) for such consents that, if not
obtained, would not materially adversely affect the ability of the Inergy
Parties to perform their respective obligations under this Agreement, the
Indenture, the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees and the Registration Rights Agreement.

 

9



--------------------------------------------------------------------------------

(w) No Default. None of the Inergy Parties is (i) in violation of its
Organizational Documents, (ii) in violation of any law, statute, ordinance,
administrative or governmental rule or regulation applicable to it or of any
decree of any court or governmental agency or body having jurisdiction over it,
or (iii) in breach, default (or an event which, with notice or lapse of time or
both, would constitute such a default) or violation in the performance of any
obligation, agreement or condition contained in any bond, debenture, note or any
other evidence of indebtedness or in any agreement, indenture, lease or other
instrument to which it is a party or by which it or any of its properties may be
bound, which breach, default or violation in the case of clause (ii) or
(iii) would, if continued, have a Material Adverse Effect or could materially
impair the ability of any of the Inergy Parties to perform their obligations
under this Agreement, the Indenture, the Notes, the Guarantees, the Exchange
Notes, the Exchange Guarantees or the Registration Rights Agreement. To the
knowledge of the Inergy Parties, no third party to any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which any of the
Inergy Parties is a party or by which any of them is bound or to which any of
their properties is subject, is in default under any such agreement, which
breach, default or violation would, if continued, have a Material Adverse
Effect.

(x) Independent Registered Public Accounting Firms. Ernst & Young LLP, who have
certified certain audited financial statements of the Partnership contained or
incorporated by reference in the Offering Memorandum, are an independent
registered public accounting firm with respect to the Partnership and the
General Partner as required by the Act and the applicable Rules and Regulations
thereunder and the rules and regulations of the Public Company Accounting
Oversight Board (the “PCAOB”). Rothstein, Kass & Company, P.C., who have
certified certain audited financial statements of Tres Palacios contained or
incorporated by reference in the Offering Memorandum, are an independent
registered public accounting firm with respect to Tres Palacios as required by
the Act and the applicable Rules and Regulations thereunder and the rules and
regulations of the PCAOB.

(y) Financial Statements. At September 30, 2010, the Partnership would have had,
on the consolidated, as adjusted basis indicated in the Offering Memorandum, a
capitalization as set forth therein. The historical financial statements of the
Partnership and Tres Palacios (including the related notes and supporting
schedules) contained or incorporated by reference in the Offering Memorandum
comply as to form in all material respects with the requirements of Regulation
S-X under the Act and present fairly in all material respects the financial
position, results of operations and cash flows of the entities purported to be
shown thereby on the basis stated therein at the respective dates or for the
respective periods to which they apply and have been prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved, except to the extent disclosed therein.
The summary financial information contained or incorporated by reference in the
Offering Memorandum is prepared on a basis consistent with the audited and
unaudited historical consolidated financial statements and pro forma financial
statements, as applicable, from which it has been derived and fairly presents in
all material respects the information shown thereby. The pro forma condensed
consolidated financial statements contained or incorporated by reference in the
Offering Memorandum comply as to form in all material respects with the
requirements of Regulation S-X under the Act and the assumptions used in the
preparation of such pro forma financial statements are, in the opinion of the
management of the Inergy Parties, reasonable, and the pro forma adjustments
reflected in such pro forma financial statements have been properly applied to
the historical amounts in compilation of such pro forma financial statements.

 

10



--------------------------------------------------------------------------------

(z) No Material Adverse Change. None of the Inergy Parties has sustained since
the date of the latest audited financial statements contained or incorporated by
reference in the Offering Memorandum any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action,
investigation, order or decree that is reasonably likely to cause a Material
Adverse Effect or is otherwise set forth or contemplated in the Offering
Memorandum. Except as disclosed in the Offering Memorandum, subsequent to the
respective dates as of which such information is given in the Offering
Memorandum (exclusive of any amendment or supplement thereto), (i) none of the
Inergy Parties has incurred any liability or obligation, indirect, direct or
contingent, or entered into any transactions, not in the ordinary course of
business, that, individually or in the aggregate, would cause or result in a
Material Adverse Effect, (ii) there has not been any change in the
capitalization, or increase in the short-term debt or long-term debt, of the
Inergy Parties that would cause or result in a Material Adverse Effect and
(iii) there has not been any adverse change, or any development involving or
which may reasonably be expected to involve, individually or in the aggregate, a
prospective adverse change in or affecting the general affairs, business,
prospects, properties, management, condition (financial or other), partners’
capital, stockholders’ equity, net worth or results of operations of the Inergy
Parties, taken as a whole, in each case except as could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(aa) Title to Properties. Each of the Inergy Parties has good and indefeasible
title to all real property (save and except for “rights-of-way”(as defined
below)) and good title to all personal property described in the Offering
Memorandum as owned by such Inergy Party, free and clear of all liens, claims,
security interests or other encumbrances except (i) those created, arising under
or securing the Credit Agreement; (ii) such as are described in the Offering
Memorandum; (iii) as described in the Organizational Documents; or (iv) such as
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. All real property and buildings held under lease or license by the
Inergy Parties are held by such entity under valid and subsisting and
enforceable leases or licenses with such exceptions as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Inergy Parties has such consents, easements, rights-of-way or licenses from any
person (“rights-of-way”) as are necessary to conduct its business in the manner
described in the Offering Memorandum, subject to such qualifications as may be
set forth in the Offering Memorandum and except for such rights-of-way the
failure of which to have obtained would not have, individually or in the
aggregate, a Material Adverse Effect.

(bb) Permits. Each of the Inergy Parties has such permits, consents, licenses,
franchises, certificates and authorizations of governmental or regulatory
authorities (“permits”) as are necessary to own its properties and to conduct
its business in the manner described in the Offering Memorandum, subject to such
qualifications as may be set forth in the Offering Memorandum and except for
such permits which, if not obtained, would not, individually or in the
aggregate, have a Material Adverse Effect; each of the Inergy Parties has
fulfilled and performed all its material obligations with respect to such
permits which are due to have been fulfilled and performed and no event has
occurred which allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any impairment of the rights of the holder
of any such permit, except for such revocations, terminations and impairments
that would not, individually or in the aggregate, have a Material Adverse
Effect, subject in each case to such qualifications as may be set forth in the
Offering Memorandum; and, except as described in the Offering Memorandum, none
of such permits contains any restriction that is materially burdensome to the
Inergy Parties, taken as a whole.

 

11



--------------------------------------------------------------------------------

(cc) Books and Records. The Partnership (i) makes and keeps books, records and
accounts, which, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of assets of the Partnership and (ii) maintains
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurances that (A) transactions are
executed in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as disclosed in the Offering Memorandum as of the Applicable
Time, there are no material weaknesses or significant deficiencies in the
Partnership’s internal controls.

(dd) Disclosure Controls. The Partnership has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e)
under the Exchange Act), which are designed to provide reasonable assurance that
the information required to be disclosed by the Partnership in reports that it
files under the Exchange Act is accumulated and communicated to the
Partnership’s management, including its principal executive officer and
principal financial officer, as appropriate, to allow timely decisions regarding
required disclosure. The Partnership has carried out evaluations of the
effectiveness of its disclosure controls and procedures and such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established to the extent required by Rule 13a-15
of the Exchange Act.

(ee) No Recent Changes to Internal Control Over Financial Reporting. Since the
date of the most recent evaluation of such disclosure controls and procedures,
there have been no significant changes in internal controls or in other factors
that materially affected the Partnership’s internal control over financial
reporting.

(ff) Sarbanes Oxley Act of 2002. There is and has been no failure on the part of
the Partnership and, to the Partnership’s knowledge, any of the General
Partner’s directors or officers, in their capacities as such, to comply with the
provisions of the Sarbanes-Oxley Act of 2002 and the Rules and Regulations
promulgated in connection therewith.

(gg) Tax Returns. Each of the Inergy Parties which are required to do so has
filed (or has obtained extensions with respect to) all material federal, state
and foreign income and franchise tax returns required to be filed through the
date hereof, which returns are complete and correct in all material respects,
and has timely paid all taxes shown to be due, if any, pursuant to such returns,
other than those (i) which are being contested in good faith or (ii) which, if
not paid, would not have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(hh) Investment Company. None of the Inergy Parties is now, and after the sale
of the Notes to be sold by the Issuers hereunder, the issuance of the Guarantees
and the application of the net proceeds from such sale as described in the
Offering Memorandum under the caption “Use of Proceeds,” none of the Inergy
Parties will be an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(ii) No Environmental Problems. Each of the Inergy Parties (i) is in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety and the
environment or imposing liability or standards of conduct concerning any
Hazardous Material (as hereinafter defined) (“Environmental Laws”), (ii) has
received all permits required of it under applicable Environmental Laws to
conduct its respective businesses, (iii) is in compliance with all terms and
conditions of any such permit, and (iv) to the knowledge of the Inergy Parties,
does not have any liability in connection with the release into the environment
of any Hazardous Materials, except where such noncompliance with Environmental
Laws, failure to receive required permits, or failure to comply with the terms
and conditions of such permits or liability in connection with such releases
would not, individually or in the aggregate, have a Material Adverse Effect. The
term “Hazardous Material” means (A) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (B) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended, (C) any petroleum or petroleum product, (D) any
polychlorinated biphenyl and (E) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance regulated under or
within the meaning of any other Environmental Law.

(jj) No Labor Dispute. No labor dispute with the employees of the Inergy Parties
exists or, to the knowledge of the Inergy Parties, is imminent which, in either
case, would reasonably be expected to result in a Material Adverse Effect.

(kk) Insurance. The Inergy Parties maintain insurance covering their properties,
operations, personnel and businesses against such losses and risks as are
reasonably adequate to protect them and their businesses in a manner consistent
with other businesses similarly situated. None of the Inergy Parties has
received notice from any insurer or agent of such insurer that substantial
capital improvements or other expenditures will have to be made in order to
continue such insurance, and all such insurance is outstanding and duly in force
on the date hereof and will be outstanding and duly in force on the Closing
Date.

(ll) Litigation. Except as described in the Offering Memorandum, there is (i) no
action, suit or proceeding before or by any court, arbitrator or governmental
agency, body or official, domestic or foreign, now pending or, to the knowledge
of the Inergy Parties, threatened, to which any of the Inergy Parties is or may
be a party or to which the business or property of any of the Inergy Parties is
or may be subject, (ii) no statute, rule, regulation or order that has been
enacted, adopted or issued by any governmental agency or proposed by any
governmental agency and (iii) no injunction, restraining order or order of any
nature issued by a federal or state court or foreign court of competent
jurisdiction to which any of the Inergy Parties is or may be subject, that, in
the case of clauses (i), (ii) and (iii) above, is reasonably likely to
(A) individually or in the aggregate have a Material Adverse Effect or
(B) prevent or result in the suspension of the offer, issuance or sale of the
Notes.

 

13



--------------------------------------------------------------------------------

(mm) Stabilization. Prior to the date hereof, none of the Inergy Parties has
taken, directly or indirectly, any action designed to cause or result in, or
which has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the Notes in violation of any law,
rule or regulation.

(nn) No Integration. During the six-month period preceding the date of the
Offering Memorandum, none of the Issuers, the Guarantors or any other person
acting on behalf of the Issuers or any Guarantor has offered or sold to any
person any Notes or Guarantees, or any securities of the same or a similar class
as the Notes or Guarantees, other than Notes or Guarantees offered or sold to
the Initial Purchasers hereunder. The Issuers and the Guarantors will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Act), of any Notes or any substantially similar security issued by the
Issuers or any Guarantor, within six months subsequent to the date on which the
distribution of the Notes has been completed (as notified to the Partnership by
the Initial Purchasers), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer, issuance and sale of
the Notes in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the Act,
including any sales pursuant to Rule 144A under, or Regulations D or S of, the
Act.

(oo) No Unlawful Contributions or Other Payments. None of the Inergy Parties nor
any of their subsidiaries nor, to the knowledge of any of the Inergy Parties,
any director, officer, agent, employee or affiliate of any of the Inergy Parties
or any of their subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and each of the
Inergy Parties, its subsidiaries and, to the knowledge of any of the Inergy
Parties, its affiliates have conducted their businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

(pp) No Conflict with Money Laundering Laws. The operations of each of the
Inergy Parties and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving any of the Inergy Parties or any of their subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of any of the Inergy
Parties, threatened.

 

14



--------------------------------------------------------------------------------

(qq) No Conflict with OFAC Laws. None of the Inergy Parties nor any of their
subsidiaries nor, to the knowledge of any of the Inergy Parties, any director,
officer, agent, employee or affiliate of any of the Inergy Parties or any of
their subsidiaries is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”);
and each of the Inergy Parties will not directly or indirectly use the proceeds
of the offering, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person or entity, for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.

4. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.

(a) The Issuers hereby agree, on the basis of the representations, warranties
and agreements of the Initial Purchasers contained herein and subject to all the
terms and conditions set forth herein, to issue and sell to the Initial
Purchasers and, upon the basis of the representations, warranties and agreements
of the Issuers and the Guarantors herein contained and subject to all the terms
and conditions set forth herein, each Initial Purchaser agrees, severally and
not jointly, to purchase from the Issuers, at a purchase price of 98.25% of the
principal amount thereof, the total principal amount of Notes set forth opposite
the name of such Initial Purchaser in Schedule I hereto. The Issuers and the
Guarantors shall not be obligated to deliver any of the securities to be
delivered hereunder except upon payment for all of the securities to be
purchased as provided herein.

(b) Each of the Initial Purchasers severally and not jointly hereby represents
and warrants to and agrees with the Issuers that it will offer the Notes for
sale upon the terms and conditions set forth in this Agreement and in the
Offering Memorandum. Each of the Initial Purchasers hereby represents and
warrants to, and agrees with, the Issuers that such Initial Purchaser: (i) is a
QIB with such knowledge and experience in financial and business matters as are
necessary in order to evaluate the merits and risks of an investment in the
Notes; (ii) is purchasing the Notes pursuant to a private sale exempt from
registration under the Act; (iii) in connection with the Exempt Resales, will
solicit offers to buy the Notes only from, and will offer to sell the Notes only
to, the Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Offering Memorandum; and (iv) will not offer or sell the
Notes, nor has it offered or sold the Notes by, or otherwise engaged in, any
form of general solicitation or general advertising (within the meaning of
Regulation D, including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine, or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) and will
not engage in any directed selling efforts within the meaning of Rule 902 under
the Act, in connection with the offering of the Notes. The Initial Purchasers
have advised the Issuers that they will offer the Notes to Eligible Purchasers
at a price initially equal to 100% of the principal amount thereof, plus accrued
interest, if any, from the date of issuance of the Notes. Such price may be
changed by the Initial Purchasers at any time without notice.

 

15



--------------------------------------------------------------------------------

(c) Each of the Initial Purchasers understands that the Issuers and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 7(c) and 7(e) hereof (as set forth in the form of opinions), counsel to
the Issuers and counsel to the Initial Purchasers, will rely upon the accuracy
and truth of the foregoing representations, warranties and agreements and the
Initial Purchasers hereby consent to such reliance.

5. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the offices of Vinson &
Elkins L.L.P., 1001 Fannin Street, 2500 First City Tower, Houston, Texas
77002-6760, at 9:00 A.M., central time, on the Closing Date. The place of
closing for the Notes and the Closing Date may be varied by agreement between
the Initial Purchasers and the Issuers.

The Notes will be delivered to the Trustee as custodian for The Depository Trust
Company (“DTC”), against payment by or on behalf of the Initial Purchasers of
the purchase price therefor by wire transfer in immediately available funds, by
causing DTC to credit the Notes to the account of the Initial Purchasers at DTC.
The Notes will be evidenced by one or more global securities in definitive form
(the “Global Notes”), and will be registered in the name of Cede & Co. as
nominee of DTC.

6. Agreements of the Inergy Parties. The Inergy Parties, jointly and severally,
agree with each of the Initial Purchasers as follows:

(a) The Issuers and the Guarantors will promptly furnish to the Initial
Purchasers, without charge, such number of copies of the Offering Memorandum as
they may reasonably request.

(b) The Issuers and the Guarantors will not make any amendment or supplement to
the Offering Memorandum of which the Initial Purchasers shall not previously
have been advised or to which they shall reasonably object after being so
advised; provided, that this clause shall not apply to any filing by the
Partnership of any Annual Report on Form 10-K or Quarterly Report on Form 10-Q.

(c) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Issuers, any of the Guarantors or in
the opinion of counsel for the Initial Purchasers, should be set forth in the
Offering Memorandum so that the Offering Memorandum does not include any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or if it should be necessary to supplement or
amend the Offering Memorandum as of the Applicable Time or the Final Offering
Memorandum, as then amended or supplemented in order to comply with any law, the
Issuers and the Guarantors will, subject to paragraph (b) above, promptly
prepare an appropriate supplement or amendment thereto, and will promptly
furnish to the Initial Purchasers and dealers a reasonable number of copies
thereof.

 

16



--------------------------------------------------------------------------------

(d) The Issuers and each of the Guarantors will cooperate with the Initial
Purchasers and with their counsel in connection with the qualification of the
Notes for offering, issuance and sale by the Initial Purchasers and by dealers
under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers may reasonably designate; provided, that in no event shall the
Issuers or any of the Guarantors be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering, issuance or sale of the Notes, in any jurisdiction where it is not now
so subject or subject itself to taxation in any such jurisdiction if it is not
otherwise so subject.

(e) For a period of 90 days from the date of the Offering Memorandum, the Inergy
Parties agree not to, directly or indirectly, sell, offer to sell, contract to
sell, grant any option to purchase, pledge, issue any instrument convertible
into or exchangeable for, or otherwise transfer or dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition in the future of), any debt securities of the Issuers, the
Guarantors or any of their respective subsidiaries, except (i) in exchange for
the Exchange Notes and the Exchange Guarantees in connection with the Exchange
Offer or (ii) with the prior consent of Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

(f) The Issuers will make available to the holders of the Notes as soon as
practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, partners’/stockholders’ equity and cash
flows of the Partnership and its consolidated subsidiaries certified by an
independent registered public accounting firm) and, as soon as practicable after
the end of each of the first three quarters of each fiscal year (beginning with
the fiscal quarter ending after the date of the Offering Memorandum), will make
available to its securityholders consolidated summary financial information of
the Partnership and its subsidiaries for such quarter in reasonable detail.

(g) The Issuers will apply the net proceeds from the sale of the Notes to be
sold by it hereunder substantially in accordance with the description set forth
in the Offering Memorandum under the caption “Use of Proceeds.”

(h) Except as stated in this Agreement and in the Offering Memorandum, neither
the Issuers, the Guarantors nor any of their respective affiliates will take,
directly or indirectly, any action designed to or that might reasonably be
expected to cause or result in stabilization or manipulation of the price of the
Notes.

(i) During the period of one year after the Closing Date, the Inergy Parties
will not, and will not permit any of their “affiliates” (as defined in Rule 144
under the Act), to, resell any of the Notes that constitute “restricted
securities” under Rule 144 that have been reacquired by any of them.

(j) The Inergy Parties agree not to sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in the Act)
that would be integrated with the sale of the Notes in a manner that would
require the registration under the Act of the sale to the Initial Purchasers or
the Eligible Purchasers of the Notes.

 

17



--------------------------------------------------------------------------------

(k) The Inergy Parties will take such steps as shall be necessary to insure that
neither the Partnership nor any of the Partnership’s subsidiaries becomes an
“investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended.

(l) Before making, preparing, using, authorizing, approving or referring to any
Issuer Written Communication, the Partnership will furnish to the Initial
Purchasers and counsel for the Initial Purchasers a copy of such written
communication for review and will not make, prepare, use, authorize, approve or
refer to any such written communication to which the Initial Purchasers
reasonably object.

(m) The Partnership will advise the Initial Purchasers promptly, and confirm
such advice in writing, (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of any of the Offering
Memorandum as of the Applicable Time, any Issuer Written Communication or the
Final Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Notes as a result of which any of the
Offering Memorandum as of the Applicable Time, any Issuer Written Communication
or the Final Offering Memorandum as then amended or supplemented would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such Offering Memorandum, Issuer Written
Communication or the Final Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Partnership of any notice with
respect to any suspension of the qualification of the Notes for offer, and sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Partnership will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the
Offering Memorandum as of the Applicable Time, any Issuer Written Communication
or the Final Offering Memorandum or suspending any such qualification of the
Notes and, if any such order is issued, will obtain as soon as possible the
withdrawal thereof.

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Inergy
Parties contained herein, to the performance by the Inergy Parties of their
respective obligations hereunder, and to each of the following additional
conditions:

(a) The Initial Purchasers shall not have discovered and disclosed to the
Issuers on or prior to the Closing Date that the Offering Memorandum contained
an untrue statement of a fact that, in the opinion of Baker Botts L.L.P., is
material or omits to state a fact that, in the opinion of such counsel, is
material and is required to be stated therein or in the documents incorporated
therein by reference or is necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

(b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Registration Rights Agreement,
the Indenture and the Offering Memorandum, and all other legal matters relating
to this Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to Baker Botts L.L.P., and the Inergy
Parties shall have furnished to such counsel all documents and information that
they may reasonably request to enable them to pass upon such matters.

 

18



--------------------------------------------------------------------------------

(c) The Initial Purchasers shall have received from Vinson & Elkins L.L.P.,
counsel for the Issuers and the Guarantors, its written opinion addressed to the
Initial Purchasers and dated the Closing Date, substantially in the form of
Exhibit C hereto.

(d) The Initial Purchasers shall have received from Laura Ozenberger, Senior
Vice President - General Counsel and Secretary of the General Partner, her
written opinion addressed to the Initial Purchasers and dated the Closing Date,
substantially in the form of Exhibit D hereto.

(e) The Initial Purchasers shall have received from Baker Botts L.L.P., counsel
for the Initial Purchasers, such opinion or opinions, dated the Closing Date,
with respect to the offer, issuance and sale of the Notes, the Offering
Memorandum and other related matters as the Initial Purchasers may reasonably
require, and the Issuers shall have furnished to such counsel such documents and
information as they reasonably request for the purpose of enabling them to pass
upon such matters.

(f) The Issuers and each Guarantor shall have furnished or caused to be
furnished to the Initial Purchasers on the Closing Date certificates of officers
of the Issuers and each Guarantor satisfactory to the Initial Purchasers as to
the accuracy of the representations and warranties of the Issuers and each
Guarantor herein at and as of the Closing Date, as to the performance by the
Issuers and each Guarantor of all of their obligations hereunder to be performed
at or prior to the Closing Date and as to such other matters as Merrill Lynch,
Pierce, Fenner & Smith Incorporated may reasonably request.

(g) At the time of execution of this Agreement, the Initial Purchasers shall
have received from Ernst & Young LLP a letter, in form and substance
satisfactory to the Initial Purchasers, addressed to the Initial Purchasers and
dated the date hereof (i) confirming that such firm is an independent registered
public accounting firm within the meaning of the Act and the rules of the PCAOB
and is in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X of the
Commission, (ii) stating, as of the date hereof (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in the Offering Memorandum, as of a
date not more than five days prior to the date hereof), the conclusions and
findings of such firm with respect to the financial information and
(iii) covering such other matters as are ordinarily covered by accountants’
“comfort letters” to Initial Purchasers in connection with registered public
offerings.

 

19



--------------------------------------------------------------------------------

(h) With respect to the letter of Ernst & Young LLP referred to in the preceding
paragraph and delivered to the Initial Purchasers concurrently with the
execution of this Agreement (the “initial letter”), the Partnership shall have
furnished to the Initial Purchasers a letter (a “bring-down letter”) of such
firm, addressed to the Initial Purchasers and dated the Closing Date
(i) confirming that such firm is an independent registered public accounting
firm within the meaning of the Act and the rules of the PCAOB and is in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the Closing Date (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in the Offering Memorandum, as of a date not more than five
days prior to the date of the Closing Date), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the initial letter and (iii) confirming in all material respects the conclusions
and findings set forth in the initial letter.

(i) None of the Inergy Parties shall have sustained, since the date of the
latest audited financial statements included or incorporated by reference in the
Offering Memorandum, any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth or contemplated in the Offering Memorandum
(exclusive of any amendment or supplement thereto); and, since such date, there
shall not have been any material change in the partners’/stockholders’ equity or
long-term debt of any of the Inergy Parties, or material adverse change, or any
development involving a prospective material adverse change, in or affecting the
management, condition, financial or otherwise, partners’/stockholders’ equity,
results of operations, business or prospects of the Inergy Parties, taken as a
whole.

(j) Subsequent to the execution and delivery of this Agreement (i) no
downgrading shall have occurred in the rating accorded the Issuers’ debt
securities by any nationally recognized statistical rating organization and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Issuers’ debt securities.

(k) The Issuers and the Guarantors have executed and delivered the Registration
Rights Agreement, and the Initial Purchasers shall have received an executed
counterpart thereof, duly executed by the Issuers and the Guarantors.

(l) The Issuers, the Guarantors and the Trustee shall have executed and
delivered an officer’s certificate relating to the issuance of the Notes
pursuant to Section 2.13 of the Indenture.

(m) There shall not have occurred any of the following: (i) trading in
securities generally on the New York Stock Exchange shall have been suspended,
the settlement of such trading generally shall have been materially disrupted or
minimum prices shall have been established on any such exchange or such market
by the Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) trading in any securities of
the Partnership on any exchange or in the over-the-counter market shall have
been suspended, (iii) a banking moratorium shall have been declared by federal
or state authorities, (iv) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States or (v) there shall have occurred such a material
adverse change in general economic, political or financial conditions or any
other calamity or crisis, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), as to
make it, in the judgment of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
so material and adverse as to make it impracticable or inadvisable to proceed
with the offering or sale of the Notes being delivered on the Closing Date on
the terms and in the manner contemplated by the Offering Memorandum.

 

20



--------------------------------------------------------------------------------

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

(a) The Inergy Parties, jointly and severally, will indemnify and hold harmless
each of the Initial Purchasers and their respective affiliates from and against
any losses, damages or liabilities, joint or several, to which the Initial
Purchasers may become subject, under the Act, or otherwise, insofar as such
losses, damages or liabilities (or actions or claims in respect thereof) arise
out of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, the Pricing
Disclosure Supplement, the Final Offering Memorandum, any Issuer Written
Communication, or in any amendment or supplement thereto, or arise out of or are
based upon any omission or alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, and will reimburse each of the Initial
Purchasers for any legal or other out-of-pocket expenses incurred by such
Initial Purchasers in connection with investigating, preparing, pursuing or
defending against or appearing as a third party witness in connection with any
such loss, damage, liability or action or claim, including, without limitation,
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to the
indemnified party, as such expenses are incurred (including such losses,
damages, liabilities or expenses to the extent of the aggregate amount paid in
settlement of any such action or claim, provided that (subject to Section 8(c)
hereof) any such settlement is effected with the written consent of the
Partnership); provided, however, that the Inergy Parties shall not be liable in
any such case to the extent, but only to the extent, that any such loss, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in the Preliminary
Offering Memorandum, the Pricing Disclosure Supplement, the Final Offering
Memorandum, any Issuer Written Communication, or in any amendment or supplement
thereto, in reliance upon and in conformity with written information relating to
the Initial Purchasers furnished to the Issuers by you, expressly for use in the
preparation thereof, which information is specified in Section 13.

 

21



--------------------------------------------------------------------------------

(b) Each of the Initial Purchasers, severally and not jointly, will indemnify
and hold harmless the Inergy Parties and their respective affiliates from and
against any losses, damages or liabilities to which the Inergy Parties may
become subject, under the Act or otherwise, insofar as such losses, damages or
liabilities (or actions or claims in respect thereof) arise out of or are based
upon (i) an untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Pricing Disclosure
Supplement, the Final Offering Memorandum, any Issuer Written Communication, or
in any amendment or supplement thereto, or arise out of or are based upon any
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Preliminary Offering Memorandum, the Pricing Disclosure Supplement,
the Final Offering Memorandum, any Issuer Written Communication, or in any
amendment or supplement thereto, in reliance upon and in conformity with written
information relating to such Initial Purchaser furnished to the Issuers by such
Initial Purchaser, expressly for use in the preparation thereof (as provided in
Section 13 hereof), and will reimburse the Inergy Parties for any legal or other
expenses incurred by the Inergy Parties in connection with investigating or
defending any such action or claim as such expenses are incurred (including such
losses, damages, liabilities or expenses to the extent of the aggregate amount
paid in settlement of any such action or claim, provided that (subject to
Section 8(d) hereof) any such settlement is effected with the written consent of
the Initial Purchasers).

(c) Promptly after receipt by an indemnified party under Section 8(a) or 8(b)
hereof of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under Section 8(a) or 8(b) hereof, notify each such indemnifying party in
writing of the commencement thereof, but the failure so to notify such
indemnifying party shall not relieve such indemnifying party from any liability
it may have under Section 8(a) or 8(b) hereof except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights and
defenses) by such failure, and such failure shall not relieve such indemnifying
party from any liability it may have to any such indemnified party otherwise
than under Section 8(a) or 8(b) hereof. In case any such action shall be brought
against any such indemnified party and it shall notify each indemnifying party
of the commencement thereof, each such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party under Section 8(a) or 8(b) hereof similarly notified,
to assume the defense thereof, with counsel satisfactory to such indemnified
party (who shall not, except with the consent of such indemnified party, be
counsel to such indemnifying party), and, after notice from such indemnifying
party to such indemnified party of its election so to assume the defense
thereof, such indemnifying party shall not be liable to such indemnified party
under Section 8(a) or 8(b) hereof for any legal expenses of other counsel or any
other expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of
investigation. The indemnified party shall have the right to employ its own
counsel in any such action, but the fees and expenses of such counsel shall be
at the expense of such indemnified party unless (i) the employment of counsel by
such indemnified party at the expense of the indemnifying party has been
authorized by the indemnifying party, (ii) the indemnified party shall have been
advised by such counsel that there may be a conflict of interest between the
indemnifying party and the indemnified party in the conduct of the defense, or
certain aspects of the defense, of such action (in which case the indemnifying
party shall not have the right to direct the defense of such action with respect
to those matters or aspects of the defense on which a conflict exists or may
exist on behalf of the indemnified party) or (iii) the indemnifying party shall
not in fact have employed counsel reasonably satisfactory to such indemnified
party to assume the defense of such action, in any of which events such fees and
expenses to the extent applicable shall be borne, and shall be paid as incurred,
by the indemnifying party. If at any time such indemnified party shall have
requested such indemnifying party under Section 8(a) or 8(b) hereof to reimburse
such indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 8(a) or 8(b) hereof effected without its written consent if (i) such
settlement is entered into more than 60 days after receipt by such indemnifying
party of such request for reimbursement, (ii) such indemnifying party shall have
received notice of the terms of such settlement at least 45 days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request for
reimbursement prior to the date of such settlement. No such indemnifying party
shall, without the written consent of such indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not such
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of such indemnified party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any such indemnified party.
In no event shall such indemnifying parties be liable for the fees and expenses
of more than one counsel, including any local counsel, for all such indemnified
parties in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances.

 

22



--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 8 is unavailable to or
insufficient to indemnify or hold harmless an indemnified party under
Section 8(a) or 8(b) hereof in respect of any losses, damages or liabilities (or
actions or claims in respect thereof) referred to therein, then each
indemnifying party under Section 8(a) or 8(b) hereof shall contribute to the
amount paid or payable by such indemnified party as a result of such losses,
damages or liabilities (or actions or claims in respect thereof) in such
proportion as is appropriate to reflect the relative benefits received by the
Inergy Parties on the one hand, and the Initial Purchasers on the other hand,
from the offering of the Notes. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under Section 8(c) hereof
and such indemnifying party was prejudiced in a material respect by such
failure, then each such indemnifying party shall contribute to such amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault, as
applicable, of the Inergy Parties on the one hand, and the Initial Purchasers,
on the other hand in connection with the statements or omissions that resulted
in such losses, damages or liabilities (or actions or claims in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by, as applicable, the Inergy Parties on the one hand and the
Initial Purchasers, on the other hand, shall be deemed to be in the same
proportion as the total net proceeds from such offering (before deducting
expenses) received by the Issuers bear to the total discounts and commissions
received by the Initial Purchasers. The relative fault, as applicable, of the
Inergy Parties, on the one hand and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Inergy Parties
on the one hand, or the Initial Purchasers on the other hand and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Inergy Parties and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to above in this Section 8(d). The amount paid or
payable by such an indemnified party as a result of the losses, damages or
liabilities (or actions or claims in respect thereof) referred to above in this
Section 8(d) shall be deemed to include any legal or other expenses incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8(d), no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Notes purchased by it and distributed to the
public were offered to the public exceeds the amount of any damages that such
Initial Purchasers has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 8 are several in proportion to their respective
purchase obligations hereunder and not joint.

 

23



--------------------------------------------------------------------------------

(e) The obligations of the Inergy Parties under this Section 8 shall be in
addition to any liability that the Inergy Parties may otherwise have and shall
extend, upon the same terms and conditions, to each officer, director, employee,
agent or other representative of each Initial Purchaser and to each person, if
any, who controls any Initial Purchaser within the meaning of the Act; and the
obligations of each of the Initial Purchasers under this Section 8 shall be in
addition to any liability that the respective Initial Purchaser may otherwise
have and shall extend, upon the same terms and conditions, to each officer and
director of the Issuers and the General Partner and to each person, if any, who
controls the Inergy Parties within the meaning of the Act.

9. Defaulting Initial Purchasers. If, on the Closing Date, any Initial Purchaser
defaults in the performance of its obligations under this Agreement, the
remaining non-defaulting Initial Purchasers shall be obligated to purchase the
Notes that the defaulting Initial Purchaser agreed but failed to purchase on the
Closing Date in the respective proportions that the principal amount of the
Notes set opposite the name of each remaining non-defaulting Initial Purchaser
in Schedule I hereto bears to the total principal amount of the Notes set
opposite the names of all the remaining non-defaulting Initial Purchasers in
Schedule I hereto; provided, however, that the remaining non-defaulting Initial
Purchasers shall not be obligated to purchase any of the Notes on the Closing
Date if the total number of Notes that the defaulting Initial Purchaser or
Initial Purchasers agreed but failed to purchase on such date exceeds 9.09% of
the total number of Notes to be purchased on the Closing Date, and any remaining
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the number of Notes that it agreed to purchase on the Closing Date
pursuant to the terms of Section 4. If the foregoing maximums are exceeded, the
remaining non-defaulting Initial Purchasers, or those other Initial Purchasers
satisfactory to the Initial Purchasers who so agree, shall have the right, but
shall not be obligated, to purchase, in such proportion as may be agreed upon
among them, all the Notes to be purchased on the Closing Date. If the remaining
Initial Purchasers or other Initial Purchasers satisfactory to the Initial
Purchasers do not elect to purchase the Notes that the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase on the Closing
Date, this Agreement shall terminate without liability on the part of any
non-defaulting Initial Purchaser or the Inergy Parties, except that the Inergy
Parties will continue to be liable for the payment of expenses to the extent set
forth in Sections 11 and 12.

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Inergy Parties for damages caused by its default.
If other Initial Purchasers are obligated or agree to purchase the Notes of a
defaulting or withdrawing Initial Purchaser, either the remaining Initial
Purchasers or the Issuers may postpone the Closing Date for up to seven full
business days in order to effect any changes that in the opinion of counsel for
the Issuers or counsel for the Initial Purchasers may be necessary in the
Offering Memorandum or in any other document or arrangement.

 

24



--------------------------------------------------------------------------------

10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Issuers prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Section 7(m) shall have occurred or if the
Initial Purchasers shall decline to purchase the Notes for any reason permitted
under this Agreement.

11. Cost and Expenses. The Partnership will bear and pay the costs and expenses
incident to the offering of the Notes, including, without limitation, (a) all
expenses (including stock transfer taxes) incurred in connection with the
delivery to the Initial Purchasers of the Notes, (b) the fees and expenses of
the Issuers’ counsel and accountants, (c) the preparation, printing, filing,
delivery and shipping of the Preliminary Offering Memorandum and the Offering
Memorandum and any amendments or supplements thereto and the printing, delivery
and shipping of this Agreement, the Indenture, the Registration Rights
Agreement, all Blue Sky Memoranda and all other agreements, memoranda,
correspondence and other documents printed and delivered in connection therewith
and with the Exempt Resales (but not, however, legal fees and expenses of your
counsel incurred in connection with any of the foregoing other than fees of such
counsel plus reasonable disbursements incurred in connection with the
preparation, printing and delivery of such Blue Sky Memoranda), (d) the
furnishing of copies of such documents to the Initial Purchasers, (e) the
issuance and delivery by the Issuers of the Notes and by the Guarantors of the
Guarantees and any taxes payable in connection therewith, (f) the qualification
of the Notes and Exchange Notes for the offer, issuance and sale under the
securities or Blue Sky laws of the several states (including, without
limitation, the reasonable fees and disbursements of your counsel relating to
such registration or qualification), (g) the furnishing of such copies of the
Preliminary Offering Memorandum and the Offering Memorandum, and all amendments
and supplements thereto, as may be reasonably requested for use in connection
with the Exempt Resales, (h) the preparation of certificates for the Notes
(including, without limitation, printing and engraving thereof), (i) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel), (j) the rating of the Notes and the Exchange Notes,
(k) the obligations of the Trustee, any agent of the Trustee and the counsel for
the Trustee in connection with the Indenture, the Notes, the Guarantees, the
Exchange Notes and the Exchange Guarantees, (l) the performance by the Inergy
Parties of their other obligations under this Agreement, (m) all travel
expenses, including one-half of the expenses relating to chartered aircraft and
all accommodation expenses, of representatives of the Partnership in connection
with the offering of the Notes, and (n) all of the other costs and expenses
incident to the performance by the Issuers of the offering of the Notes;
provided, that the Initial Purchasers will bear and pay all of their own costs
and expenses, including the fees and expenses of counsel, and any advertising
costs and expenses incurred by any of the Initial Purchasers incident to the
offering of the Notes.

 

25



--------------------------------------------------------------------------------

If this Agreement is terminated by you in accordance with the provisions of
Section 10, the Issuers shall reimburse the Initial Purchasers for all of their
reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of counsel to the Initial Purchasers.

12. Reimbursement of Initial Purchasers’ Expenses. If the Issuers fail to tender
the Notes for delivery to the Initial Purchasers by reason of any failure,
refusal or inability on the part of the Inergy Parties to perform any agreement
on their part to be performed, or because any other condition of the obligations
hereunder required to be fulfilled by the Inergy Parties is not fulfilled, the
Inergy Parties shall reimburse the Initial Purchasers for all reasonable
out-of-pocket expenses (including fees and disbursements of counsel) incurred by
the Initial Purchasers in connection with this Agreement and the proposed
purchase of the Notes, and upon demand the Inergy Parties shall pay the full
amount thereof to the Initial Purchasers. If this Agreement is terminated
pursuant to Section 10 by reason of the default of one or more Initial
Purchasers, the Inergy Parties shall not be obligated to reimburse any
defaulting Initial Purchaser on account of those expenses.

13. Information Furnished by the Initial Purchasers. The statements set forth in
the subsection entitled “Commissions and Discounts,” the third sentence of the
subsection entitled “New Issue of Notes,” and the first, second, third and
fourth sentences of the subsection entitled “Short Positions,” all under the
section captioned “Plan of Distribution” in the Offering Memorandum, constitute
the only information furnished by or on behalf of the Initial Purchasers through
you as such information is referred to in Sections 3(d), 8(a) and 8(b) hereof.

14. Notices. All statements, requests, notices and agreements hereunder shall be
in writing, and:

(a) if to any Initial Purchasers, shall be delivered or sent by hand delivery,
mail, telex, overnight courier or facsimile transmission c/o Merrill Lynch,
Pierce, Fenner & Smith Incorporated, One Bryant Park, New York, New York 10036,
facsimile number (212) 901-7897, Attention: Legal Department;

(b) if to the Inergy Parties, shall be delivered or sent by mail, telex,
overnight courier or facsimile transmission to Inergy, L.P., Two Brush Creek
Boulevard, Kansas City, Missouri 64112, facsimile number (816) 471-3854, with a
copy to Laura Ozenberger, General Counsel, Two Brush Creek Boulevard, Kansas
City, Missouri 64112, facsimile number (816) 531-4680;

provided, however, that any notice to an Initial Purchaser pursuant to
Section 8(c) shall be delivered or sent by hand delivery, mail, telex or
facsimile transmission to such Initial Purchaser at its address set forth in its
acceptance telex, overnight courier to Merrill Lynch, Pierce, Fenner & Smith
Incorporated, which address will be supplied to any other party hereto by
Merrill Lynch, Pierce, Fenner & Smith Incorporated upon request. Any such
statements, requests, notices or agreements shall take effect at the time
delivered by hand, if personally delivered; two business days after being
deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next business
day, if timely delivered to an air courier guaranteeing overnight delivery. The
Issuers shall be entitled to act and rely upon any request, consent, notice or
agreement given or made on behalf of the Initial Purchasers by Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

 

26



--------------------------------------------------------------------------------

15. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Inergy Parties and
their respective successors. This Agreement and the terms and provisions hereof
are for the sole benefit of only those persons, except that (A) the
representations, warranties, indemnities and agreements of the Inergy Parties
contained in this Agreement shall also be deemed to be for the benefit of
directors of the Initial Purchasers, officers of the Initial Purchasers and any
person or persons controlling any Initial Purchaser within the meaning of
Section 15 of the Act and (B) the indemnity agreement of the Initial Purchasers
contained in Section 8(b) of this Agreement shall be deemed to be for the
benefit of directors of the Inergy Parties, officers of the Inergy Parties and
any person controlling the Inergy Parties within the meaning of Section 15 of
the Act. Nothing in this Agreement is intended or shall be construed to give any
person, other than the persons referred to in this Section 15, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

16. Research Independence. In addition, each of the Inergy Parties acknowledges
that the Initial Purchasers’ research analysts and research departments are
required to be independent from their respective investment banking divisions
and are subject to certain regulations and internal policies, and that such
Initial Purchasers’ research analysts may hold and make statements or investment
recommendations and/or publish research reports with respect to any of the
Inergy Parties and/or the offering that differ from the views of its investment
bankers. Each of the Inergy Parties hereby waives and releases, to the fullest
extent permitted by law, any claims any of the Inergy Parties may have against
the Initial Purchasers with respect to any conflict of interest that may arise
from the fact that the views expressed by their independent research analysts
and research departments may be different from or inconsistent with the views or
advice communicated to any of the Inergy Parties by such Initial Purchasers’
investment banking divisions. Each of the Inergy Parties acknowledges that each
of the Initial Purchasers is a full service securities firm and as such from
time to time, subject to applicable securities laws, may effect transactions for
its own account or the account of its customers and hold long or short positions
in debt or equity securities of the companies which may be the subject of the
transactions contemplated by this Agreement.

17. No fiduciary duty. Notwithstanding any preexisting relationship, advisory or
otherwise, between the parties or any oral representations or assurances
previously or subsequently made by the Initial Purchasers, each of the Inergy
Parties acknowledges and agrees that: (i) nothing herein shall create a
fiduciary or agency relationship between any of the Inergy Parties, on the one
hand, and the Initial Purchasers, on the other; (ii) the Initial Purchasers are
not acting as advisors, expert or otherwise, to any of the Inergy Parties in
connection with this offering, the sale of the Notes or any other services the
Initial Purchasers may be deemed to be providing hereunder, including, without
limitation, with respect to the offering price of the Notes; (iii) the
relationship between the Inergy Parties, on the one hand, and the Initial
Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (iv) any duties and obligations that the Initial
Purchasers may have to any of the Inergy Parties shall be limited to those
duties and obligations specifically stated herein; and (v) notwithstanding
anything in this Agreement to the contrary, the Inergy Parties acknowledge that
the Initial Purchasers may have financial interests in the success of the
offering that are not limited to the difference between the price to the public
and the purchase price paid to the Inergy Parties by the Initial Purchasers for
the Notes, and the Initial Purchasers have no obligation to disclose, or account
to the Inergy Parties for, any of such additional financial interests. Each of
the Inergy Parties hereby waives and releases, to the fullest extent permitted
by law, any claims that any of the Inergy Parties may have against the Initial
Purchasers with respect to any breach or alleged breach of fiduciary duty with
respect to the transactions contemplated by this Agreement.

 

27



--------------------------------------------------------------------------------

18. Survival. The respective indemnities, representations, warranties and
agreements of the Inergy Parties and the Initial Purchasers contained in this
Agreement or made by or on behalf on them, respectively, pursuant to this
Agreement, shall survive the delivery of and payment for the Notes and shall
remain in full force and effect, regardless of any investigation made by or on
behalf of any of them or any person controlling any of them.

19. Definition of the Terms “Business Day” and “Subsidiary.” For purposes of
this Agreement, (a) “business day” means any day on which the New York Stock
Exchange, Inc. is open for trading and (b) “subsidiary” has the meaning set
forth in Rule 405 of the Rules and Regulations.

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York.

21. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

22. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

[Signature pages follow]

 

28



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Inergy Parties and
the Initial Purchasers, please indicate your acceptance in the space provided
for that purpose below.

 

Very truly yours, INERGY, L.P. By:   Inergy GP, LLC (its General Partner)

By:  

  /s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr. Title:   Executive Vice President and Chief
Financial Officer INERGY FINANCE CORP.

By:  

  /s/ R. Brooks Sherman, Jr.

Name:   R. Brooks Sherman, Jr. Title:   Executive Vice President and Chief
Financial Officer INERGY PROPANE, LLC INERGY MIDSTREAM, LLC INERGY PARTNERS, LLC
IPCH ACQUISITION CORP. INERGY SALES & SERVICE, INC. L & L TRANSPORTATION, LLC
INERGY TRANSPORTATION, LLC FINGER LAKES LPG STORAGE, LLC INERGY GAS MARKETING,
LLC STELLAR PROPANE SERVICE, LLC INERGY STORAGE, INC

CENTRAL NEW YORK OIL AND GAS

    COMPANY, L.L.C.

ARLINGTON STORAGE COMPANY, LLC US SALT, LLC LIBERTY PROPANE GP, LLC

LIBERTY PROPANE, L.P., by Liberty Propane GP, LLC,

    its general partner

LIBERTY PROPANE OPERATIONS, LLC INERGY PIPELINE EAST, LLC TRES PALACIOS GAS
STORAGE, LLC

By:

 

  /s/ R. Brooks Sherman, Jr.

Name:

  R. Brooks Sherman, Jr.

Title:

  Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Accepted:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BARCLAYS CAPITAL INC.

CREDIT SUISSE SECURITIES (USA) LLC

J.P. MORGAN SECURITIES LLC

MORGAN STANLEY & CO. INCORPORATED

WELLS FARGO SECURITIES, LLC

CITIGROUP GLOBAL MARKETS INC.

RAYMOND JAMES & ASSOCIATES, INC.

SUNTRUST ROBINSON HUMPHREY, INC.

 

By:   MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED   as Authorized
Representative

By:  

/s/ J. Lex Maultsby

Name:   J. Lex Maultsby Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

  

Principal
Amount of
Notes

to be

Purchased

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 180,000,000   

Barclays Capital Inc

   $ 105,000,000   

Credit Suisse Securities (USA) LLC

   $ 105,000,000   

J.P. Morgan Securities LLC

   $ 105,000,000   

Morgan Stanley & Co. Incorporated

   $ 105,000,000   

Wells Fargo Securities, LLC

   $ 52,500,000   

Citigroup Global Markets Inc

   $ 37,500,000   

Raymond James & Associates, Inc

   $ 30,000,000   

SunTrust Robinson Humphrey, Inc

   $ 30,000,000            

Total

   $ 750,000,000            



--------------------------------------------------------------------------------

SCHEDULE II

Inergy, L.P. Subsidiaries

1. Inergy Propane, LLC, a Delaware limited liability company

2. Inergy Finance Corp., a Delaware corporation

3. Inergy Midstream, LLC, a Delaware limited liability company

4. Inergy Partners, LLC, a Delaware limited liability company

5. IPCH Acquisition Corp., a Delaware corporation

6. Inergy Sales & Service, Inc., a Delaware corporation

7. L & L Transportation, LLC, a Delaware limited liability company

8. Inergy Transportation, LLC, a Delaware limited liability company

9. Inergy Canada Company, a Nova Scotia unlimited company

10. Finger Lakes LPG Storage, LLC, a Delaware limited liability company

11. Inergy Gas Marketing, LLC, a Delaware limited liability company

12. Stellar Propane Service, LLC, a Delaware limited liability company

13. Inergy Storage, Inc., a Delaware corporation

14. Central New York Oil And Gas Company, L.L.C., a New York limited liability
company

15. Arlington Storage Company, LLC, a Delaware limited liability company

16. US Salt, LLC, a Delaware limited liability company

17. Liberty Propane, L.P., a Delaware limited partnership

18. Liberty Propane GP, LLC, a Delaware limited liability company

19. Liberty Propane Operations, LLC, a Delaware limited liability company

20. Inergy Pipeline East, LLC, a Delaware limited liability company

21. Tres Palacios Gas Storage LLC, a Delaware limited liability company

22. Steuben Gas Storage Company, a New York general partnership

23. Arlington Associates Limited Partnership, a Massachusetts limited
partnership

24. Inergy ASC, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

Exhibit A

Pricing Disclosure Supplement

 

PRICING SUPPLEMENT    STRICTLY CONFIDENTIAL

$750,000,000

LOGO [g140508g83p12.jpg]

Inergy, L.P.

Inergy Finance Corp.

6 7/8% Senior Notes due 2021

January 19, 2011

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated January 19, 2011. The information in this
Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used but not defined in this Pricing Supplement have the
respective meanings ascribed to them in the Preliminary Offering Memorandum.

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the securities laws of any other jurisdiction. Unless
they are registered, the Notes may be offered only in transactions that are
exempt from registration under the Securities Act or the securities laws of any
other jurisdiction. Accordingly, we are offering the Notes in the United States
only to qualified institutional buyers pursuant to Rule 144A under the
Securities Act and outside the United States to non-U.S. persons in compliance
with Regulation S. For further details about eligible offerees and resale
restrictions, see “Notice to Investors” in the Preliminary Offering Memorandum.

Terms Applicable to the 6 7/8% Senior Notes due 2021

 

Issuers:    Inergy, L.P.    Inergy Finance Corp. Principal Amount:   
$750,000,000 Net Proceeds (after expenses):    $736,475,000 Title of Securities:
   6 7/8% Senior Notes due 2021 (the “Notes”) Final Maturity Date:    August 1,
2021 Issue Price:    100.000%, plus accrued interest, if any, from February 2,
2011 Coupon:    6.875% Yield to Maturity:    6.875% Interest Payment Dates:   
February 1 and August 1, beginning on August 1, 2011 Record Dates:    January 15
and July 15

 

 

 

1



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to the

Preliminary Offering Memorandum dated January 19, 2011

 

 

Optional Redemption:    On and after August 1, 2016, the Issuers may redeem all
or part of the Notes at the redemption prices (expressed as percentages of
principal amount) set forth below, plus accrued and unpaid interest, if any, on
the Notes redeemed to the applicable redemption date, if redeemed during the
twelve-month period beginning on August 1 of the years indicated below:

 

Year

   Percentage  

2016

     103.438 % 

2017

     102.292 % 

2018

     101.146 % 

2019 and thereafter

     100.000 % 

 

Optional Redemption with Equity Proceeds:    Up to 35% prior to August 1, 2014
at 106.875% of the principal amount of the Notes Initial Purchasers:    Merrill
Lynch, Pierce, Fenner & Smith Incorporated    Barclays Capital Inc.    Credit
Suisse Securities (USA) LLC    J.P. Morgan Securities LLC    Morgan Stanley &
Co. Incorporated    Wells Fargo Securities, LLC    Citigroup Global Markets Inc.
   Raymond James & Associates, Inc.    SunTrust Robinson Humphrey, Inc. Trade
Date:    January 19, 2011 Settlement Date:    February 2, 2011 (T+10)
Denominations:    $2,000 and integral multiples of $1,000 in excess thereof
Distribution:    Rule 144A and Regulation S with registration rights as set
forth in the Preliminary Offering Memorandum

 

CUSIP and ISIN Numbers:    144A:    CUSIP: 45661TAK7       ISIN: US45661TAK79   
Reg S:    CUSIP: U45290AF7       ISIN: USU45290AF75

Summary

The following disclosure under “The Offering—Ranking” on page 9 and each other
location where such information appears in the Preliminary Offering Memorandum
is amended to read as follows:

As of September 30, 2010, on an as further adjusted basis after giving effect to
this offering, our new term loan facility and our use of proceeds therefrom and
the other transactions described under “Capitalization,” we and our subsidiaries
would have had approximately $1.8 billion of senior indebtedness outstanding
(including the notes), $336.3 million of which would have been secured.

 

 

 

2



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to the

Preliminary Offering Memorandum dated January 19, 2011

 

 

The following disclosure under “The Offering—Use of Proceeds” on page 12 of the
Preliminary Offering Memorandum is amended to read as follows:

Assuming that all of our existing 2014 Notes and 2016 Notes are tendered for
repurchase on February 1, 2011, we will use approximately $960.0 million of the
net proceeds for such purpose (including accrued and unpaid interest and consent
fees).

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent effected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.

 

 

 

3



--------------------------------------------------------------------------------

Exhibit B

Form of Registration Rights Agreement

INERGY, L.P.

INERGY FINANCE CORP.

$750,000,000

6.875% Senior Notes due 2021

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated February 2, 2011 (the “Agreement”) is
entered into by and among Inergy, L.P., a Delaware limited partnership (the
“Partnership”), Inergy Finance Corp., a Delaware corporation (“Finance Corp”
and, together with the Partnership, the “Company”), the Guarantors listed on the
signature page hereto (the “Guarantors”) and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Barclays Capital Inc., Credit Suisse Securities (USA) LLC,
J.P. Morgan Securities LLC, Morgan Stanley & Co. Incorporated, Wells Fargo
Securities, LLC, Citigroup Global Markets Inc., Raymond James & Associates, Inc.
and SunTrust Robinson Humphrey, Inc. (collectively, the “Initial Purchasers”).

The Issuers, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated January 19, 2011 (the “Purchase Agreement”), which
provides for the sale by the Issuers to the Initial Purchasers of $750,000,000
aggregate principal amount of the Issuers’ 6.875% Senior Notes due 2021 (the
“Securities”) which will be guaranteed on an unsecured senior basis by each of
the Guarantors. As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Issuers and the Guarantors have agreed to provide to the
Initial Purchasers and their direct and indirect transferees the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Guarantors” shall mean any subsidiary of the Partnership that
executes a Subsidiary Guarantee under the Indenture after the date of this
Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Company” shall have the meaning set forth in the preamble.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

1



--------------------------------------------------------------------------------

“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.

“Finance Corp” shall have the meaning set forth in the preamble and shall also
include Finance Corp’s successors.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities or the
Exchange Securities.

“Guarantors” shall have the meaning set forth in the preamble and shall also
include any of the Guarantors’ successors and any Additional Guarantors.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Indenture relating to the Securities dated as of
February 2, 2011 among the Company, the Guarantors and U.S. Bank National
Association, as trustee, and as the same may be amended from time to time in
accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xv) hereof.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

 

2



--------------------------------------------------------------------------------

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Partnership” shall have the meaning set forth in the preamble and shall also
include the Partnership’s successors.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has been declared effective under the Securities Act
and such Securities have been exchanged or disposed of pursuant to such
Registration Statement, (ii) when such Securities are eligible to be sold
pursuant to Rule 144(d)(1)(ii) under the Securities Act (but not earlier than
two years after the date of this Agreement) or (iii) when such Securities cease
to be outstanding.

 

3



--------------------------------------------------------------------------------

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or Financial Industry
Regulatory Authority, Inc. registration and filing fees, (ii) all fees and
expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of counsel for any
Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus, any Free Writing
Prospectus and any amendments or supplements thereto, any underwriting
agreements, securities sales agreements or other similar agreements and any
other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws,
including without limitation the Trust Indenture Act, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Company and the Guarantors and, in the case of a Shelf
Registration Statement, the fees and disbursements of one counsel for the
Holders (which counsel shall be selected by the Majority Holders and which
counsel may also be counsel for the Initial Purchasers) and (viii) the fees and
disbursements of the independent public accountants of the Company and the
Guarantors, including the expenses of any special audits or “comfort” letters,
as applicable, required by or incident to the performance of and compliance with
this Agreement, but excluding fees and expenses of counsel to the Underwriters
(other than fees and expenses set forth in clause (ii) above) or the Holders and
underwriting discounts and commissions, brokerage commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

“Registration Statement” shall mean any registration statement filed under the
Securities Act of the Company and the Guarantors that covers any of the Exchange
Securities or Registrable Securities pursuant to the provisions of this
Agreement and all amendments and supplements to any such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the preamble.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by the Holders of a majority
of the Registrable Securities to be covered by such Shelf Registration
Statement) on an appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein or deemed a part
thereof, all exhibits thereto and any document incorporated by reference
therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Staff” shall mean the staff of the SEC.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

4



--------------------------------------------------------------------------------

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

2. Registration Under the Securities Act.

 

  (a) To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Company and the Guarantors shall use
commercially reasonable efforts to (i) cause to be filed an Exchange Offer
Registration Statement covering an offer to the Holders to exchange all the
Registrable Securities for Exchange Securities and (ii) have such Registration
Statement remain effective until 180 days after the closing of the Exchange Date
for use by one or more Participating Broker Dealers. The Company and the
Guarantors shall commence the Exchange Offer promptly after the Exchange Offer
Registration Statement is declared effective by the SEC and use commercially
reasonable efforts to complete the Exchange Offer not later than 60 days after
such effective date.

The Company and the Guarantors shall commence the Exchange Offer by mailing the
related Prospectus, appropriate letters of transmittal and other accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law, substantially the following:

 

  (i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

 

  (ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (the “Exchange Dates”);

 

  (iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

 

  (iv) that any Holder electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required (x) in the case of a Holder
electing to exchange a Registrable Security in global form, to comply with the
applicable procedures of DTC for book-entry tenders, and, (y) in the case of a
Holder electing to exchange a Registrable Security in certificated form, to
surrender such Registrable Security, together with the appropriate letters of
transmittal, to the institution and at the address and in the manner specified
in the notice, in each case prior to the close of business on the last Exchange
Date; and

 

5



--------------------------------------------------------------------------------

 

  (v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (x) in the case of a Holder
withdrawing its election to exchange a Registrable Security in global form,
complying with the applicable procedures of DTC for withdrawal of tenders, and,
(y) in the case of a Holder withdrawing its election to exchange a Registrable
Security in certificated form, sending to the institution and at the address
specified in the notice, a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Securities exchanged.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or the Guarantors
and (iv) if such Holder is a broker-dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 

  (i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

  (ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.

The Company and the Guarantors shall use commercially reasonable efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff.

 

6



--------------------------------------------------------------------------------

 

  (b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff, (ii) the Exchange Offer is not for any other reason completed by
January 28, 2012 or (iii) any Initial Purchaser shall so request in connection
with any offer or sale of Registrable Securities (a “Shelf Request”), the
Company and the Guarantors shall use commercially reasonable efforts to cause to
be filed as soon as practicable after such determination, date or Shelf Request,
as the case may be, a Shelf Registration Statement providing for the sale of all
the Registrable Securities by the Holders thereof and to have such Shelf
Registration Statement declared effective by the SEC.

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use commercially reasonable efforts to file and
have declared effective by the SEC both an Exchange Offer Registration Statement
pursuant to Section 2(a) with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

The Company and the Guarantors agree to use commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective for one year or
such shorter period that will terminate when all the Registrable Securities
covered by the Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement (the “Shelf Effectiveness Period”). The Company and the
Guarantors further agree to supplement or amend the Shelf Registration
Statement, the related Prospectus and any Free Writing Prospectus if required by
the rules, regulations or instructions applicable to the registration form used
by the Company for such Shelf Registration Statement or by the Securities Act or
by any other rules and regulations thereunder or if reasonably requested by a
Holder of Registrable Securities with respect to information relating to such
Holder, and to use commercially reasonable efforts to cause any such amendment
to become effective and such Shelf Registration Statement, Prospectus or Free
Writing Prospectus, as the case may be, to become usable as soon as thereafter
practicable. The Company and the Guarantors agree to furnish to the Holders of
Registrable Securities copies of any such supplement or amendment promptly after
its being used or filed with the SEC.

 

  (c) The Company and the Guarantors shall pay all Registration Expenses in
connection with any registration pursuant to Section 2(a) or Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement.

 

7



--------------------------------------------------------------------------------

 

  (d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
or a Shelf Registration Statement pursuant to Section 2(b) hereof will not be
deemed to have become effective unless it has been declared effective by the SEC
or is automatically effective upon filing with the SEC.

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required hereby, is not declared effective on or
prior to January 28, 2012, the interest rate on the Registrable Securities will
be increased by 1.00% per annum until the Exchange Offer is completed or the
Shelf Registration Statement, if required hereby, is declared effective by the
SEC.

If the Shelf Registration Statement, if required hereby, has been declared
effective and thereafter either ceases to be effective or the Prospectus
contained therein ceases to be usable at any time during the Shelf Effectiveness
Period, and such failure to remain effective or usable exists for more than 30
days (whether or not consecutive) in any 12-month period, unless such failure to
remain effective or usable relates or is directly attributable to an acquisition
or disposition being undertaken by the Company then the interest rate on the
Registrable Securities will be increased by 1.00% per annum commencing on the
31st day in such 12-month period and ending on such date that the Shelf
Registration Statement has again been declared effective or the Prospectus again
becomes usable.

 

  (e) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Section 2(a)
and Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s and the
Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.

 

3. Registration Procedures.

 

  (a) In connection with their obligations pursuant to Section 2(a) and
Section 2(b) hereof, the Company and the Guarantors shall as expeditiously as
possible:

 

  (i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (x) shall be selected by the Company
and the Guarantors, (y) shall, in the case of a Shelf Registration, be available
for the sale of the Registrable Securities by the Holders thereof and (z) shall
comply as to form in all material respects with the requirements of the
applicable form and include all financial statements and oil and gas reserve
information required by the SEC to be filed therewith; and use commercially
reasonable efforts to cause such Registration Statement to become effective and
remain effective for the applicable period in accordance with Section 2 hereof;

 

8



--------------------------------------------------------------------------------

 

  (ii) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2 hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to Rule 424
under the Securities Act; and keep each Prospectus current during the period
described in Section 4(3) of and Rule 174 under the Securities Act that is
applicable to transactions by brokers or dealers with respect to the Registrable
Securities or Exchange Securities;

 

  (iii) to the extent any Free Writing Prospectus is used, file with the SEC any
Free Writing Prospectus that is required to be filed by the Company or the
Guarantors with the SEC in accordance with the Securities Act and to retain any
Free Writing Prospectus not required to be filed;

 

  (iv) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Initial Purchasers, to counsel for
such Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus, including
each preliminary prospectus or Free Writing Prospectus, and any amendment or
supplement thereto, in order to facilitate the sale or other disposition of the
Registrable Securities thereunder; and the Company and the Guarantors’ consent
to the use of such Prospectus, preliminary prospectus or such Free Writing
Prospectus and any amendment or supplement thereto in accordance with applicable
law by each of the Holders of Registrable Securities and any such Underwriters
in connection with the offering and sale of the Registrable Securities covered
by and in the manner described in such Prospectus, preliminary prospectus or
such Free Writing Prospectus or any amendment or supplement thereto in
accordance with applicable law;

 

  (v) use commercially reasonable efforts to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions as any Holder of Registrable Securities covered by a Registration
Statement shall reasonably request in writing by the time the applicable
Registration Statement is declared effective by the SEC; cooperate with such
Holders in connection with any filings required to be made with the Financial
Industry Regulatory Authority, Inc.; and do any and all other acts and things
that may be reasonably necessary or advisable to enable each Holder to complete
the disposition in each such jurisdiction of the Registrable Securities owned by
such Holder; provided that neither the Company nor the Guarantors shall be
required to (1) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (2) file any general consent to service of process in any such
jurisdiction or (3) subject itself to taxation in any such jurisdiction if it is
not so subject;

 

9



--------------------------------------------------------------------------------

 

  (vi) in the case of a Shelf Registration, notify each Holder of Registrable
Securities, counsel for such Holders and counsel for the Initial Purchasers
promptly and, if requested by any such Holder or counsel, confirm such advice in
writing (1) when a Registration Statement has become effective, when any
post-effective amendment thereto has been filed and becomes effective, when any
Free Writing Prospectus has been filed or any amendment or supplement to the
Prospectus or any Free Writing Prospectus has been filed, (2) of any request by
the SEC or any state securities authority for amendments and supplements to a
Registration Statement, Prospectus or any Free Writing Prospectus or for
additional information after the Registration Statement has become effective,
(3) of the issuance by the SEC or any state securities authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
of any proceedings for that purpose, including the receipt by the Company of any
notice of objection of the SEC to the use of a Shelf Registration Statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, (4) if, between the effective date of a Registration Statement
and the closing of any sale of Registrable Securities covered thereby, the
representations and warranties of the Company or the Guarantors contained in any
underwriting agreement, securities sales agreement or other similar agreement,
if any, relating to an offering of such Registrable Securities cease to be true
and correct in all material respects or if the Company or the Guarantors
receives any notification with respect to the suspension of the qualification of
the Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Shelf Registration Statement or the related Prospectus or any Free Writing
Prospectus untrue in any material respect or that requires the making of any
changes in such Registration Statement or Prospectus or any Free Writing
Prospectus in order to make the statements therein, in the light of the
circumstances in which they were made, not misleading and (6) of any
determination by the Company or the Guarantors that a post-effective amendment
to a Registration Statement or any amendment or supplement to the Prospectus or
any Free Writing Prospectus would be appropriate;

 

  (vii) use commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or, in the case
of a Shelf Registration, the resolution of any objection of the SEC pursuant to
Rule 401(g)(2), including by filing an amendment to such Shelf Registration
Statement on the proper form, at the earliest practicable moment and provide
immediate notice to each Holder of the withdrawal of any such order or such
resolution;

 

10



--------------------------------------------------------------------------------

 

  (viii) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without any
documents incorporated therein by reference or exhibits thereto, unless
requested);

 

  (ix) in the case of a Shelf Registration, cooperate with the Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as such Holders may reasonably request at least one Business Day
prior to the closing of any sale of Registrable Securities;

 

  (x) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(vi)(5) hereof, use commercially reasonable efforts
to prepare and file with the SEC a supplement or post-effective amendment to
such Shelf Registration Statement or the related Prospectus or any Free Writing
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered (or, to the extent permitted
by law, made available) to purchasers of the Registrable Securities, such
Prospectus or Free Writing Prospectus, as the case may be, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and the Company and the Guarantors shall notify
the Holders of Registrable Securities to suspend use of the Prospectus or any
Free Writing Prospectus as promptly as practicable after the occurrence of such
an event, and such Holders hereby agree to suspend use of the Prospectus or any
Free Writing Prospectus, as the case may be, until the Company and the
Guarantors have amended or supplemented the Prospectus or the Free Writing
Prospectus, as the case may be, to correct such misstatement or omission;

 

  (xi) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus, provide copies of such document to the Initial Purchasers and their
counsel (and, in the case of a Shelf Registration Statement, to the Holders of
Registrable Securities and their counsel) and make such of the representatives
of the Company and the Guarantors as shall be reasonably requested by the
Initial Purchasers or their counsel (and, in the case of a Shelf Registration
Statement, the Holders of Registrable Securities or their counsel) available for
discussion of such document; and the Company and the Guarantors shall not, at
any time after initial filing of a Registration Statement, file any Prospectus,
any Free Writing Prospectus, any amendment of or supplement to a Registration
Statement, a Prospectus or a Free Writing Prospectus, of which the Initial
Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, the Holders of Registrable Securities and their counsel) shall not
have previously been advised and furnished a copy or to which the Initial
Purchasers or their counsel (and, in the case of a Shelf Registration Statement,
the Holders of Registrable Securities or their counsel) shall reasonably object;

 

11



--------------------------------------------------------------------------------

 

  (xii) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;

 

  (xiii) in the case of a Shelf Registration, use commercially reasonable
efforts to cause all Registrable Securities to be listed on any securities
exchange or any automated quotation system on which similar securities issued or
guaranteed by the Company or any Guarantors are then listed if requested by the
Majority Holders, to the extent such Registrable Securities satisfy applicable
listing requirements;

 

  (xiv) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use commercially reasonable efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

 

  (xv) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities (an “Inspector”),
any Underwriter participating in any disposition pursuant to such Shelf
Registration Statement, any attorneys and accountants designated by a majority
of the Holders of Registrable Securities to be included in such Shelf
Registration and any attorneys and accountants designated by such Underwriter,
at reasonable times and in a reasonable manner, all pertinent financial and
other records, documents and properties of the Company and its subsidiaries, and
cause the respective officers, directors and employees of the Company and the
Guarantors to supply all information reasonably requested by any such Inspector,
Underwriter, attorney or accountant in connection with a Shelf Registration
Statement; provided that if any such information is identified by the Company or
the Guarantors as being confidential or proprietary, each Person receiving such
information shall take such actions as are reasonably necessary to protect the
confidentiality of such information to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interests
of any Inspector, Holder or Underwriter;

 

12



--------------------------------------------------------------------------------

 

  (xvi) if reasonably requested by any Holder of Registrable Securities covered
by a Shelf Registration Statement, promptly include in a Prospectus supplement
or post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as the
Company has received notification of the matters to be so included in such
filing; and

 

  (xvii) in the case of a Shelf Registration, enter into such customary
agreements and take all such other commercially reasonable actions in connection
therewith (including those requested by the Holders of a majority in principal
amount of the Registrable Securities covered by the Shelf Registration
Statement) in order to expedite or facilitate the disposition of such
Registrable Securities including, but not limited to, an Underwritten Offering
and in such connection, (1) to the extent possible, make such representations
and warranties to the Holders and any Underwriters of such Registrable
Securities with respect to the business of the Company and its subsidiaries and
the Registration Statement, Prospectus, any Free Writing Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested, (2) obtain opinions of counsel to the Company and the Guarantors
(which counsel and opinions, in form, scope and substance, shall be reasonably
satisfactory to the Holders and such Underwriters and their respective counsel)
addressed to each selling Holder and Underwriter of Registrable Securities,
covering the matters customarily covered in opinions requested in underwritten
offerings, (3) obtain “comfort” letters from the independent registered public
accounting firm of the Company and the Guarantors (and, if necessary, any other
certified public accountant of any subsidiary of the Company or the Guarantors,
or of any business acquired by the Company or the Guarantors for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each selling Holder and Underwriter of
Registrable Securities, such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
underwritten offerings, including but not limited to financial information
contained in any preliminary prospectus, Prospectus or Free Writing Prospectus,
(4) obtain oil and gas reserve report letters from any independent petroleum
engineering firms whose reports relating to the Company’s reserves have, prior
to the date of such Shelf Registration, been previously publicly disclosed in a
filing by the Company and (5) deliver such documents and certificates as may be
reasonably requested by the Holders of a majority in principal amount of the
Registrable Securities being sold or the Underwriters, and which are customarily
delivered in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company and the Guarantors made pursuant
to clause (1) above and to evidence compliance with any customary conditions
contained in an underwriting agreement.

 

13



--------------------------------------------------------------------------------

 

  (b) In the case of a Shelf Registration Statement, the Company may require
each Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing.

 

  (c) In the case of a Shelf Registration Statement, each Holder of Registrable
Securities agrees that, upon receipt of any notice from the Company and the
Guarantors of the happening of any event of the kind described in
Section 3(a)(vi)(3) or 3(a)(vi)(5) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the Shelf
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus and any Free Writing Prospectus contemplated
by Section 3(a)(x) hereof and, if so directed by the Company and the Guarantors,
such Holder will deliver to the Company and the Guarantors all copies in its
possession, other than permanent file copies then in such Holder’s possession,
of the Prospectus and any Free Writing Prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

 

  (d) If the Company and the Guarantors shall give any notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantors shall extend the period during which such Shelf
Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such dispositions.
The Company and the Guarantors may give any such notice only twice during any
365-day period and any such suspensions shall not exceed 30 days for each
suspension and there shall not be more than two suspensions in effect during any
365-day period.

 

  (e) The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment bank or
investment banks and manager or managers (each an “Underwriter”) that will
administer the offering will be selected by the Holders of a majority in
principal amount of the Registrable Securities included in such offering;
provided, however, that such Underwriter must be reasonably satisfactory to the
Company.

 

14



--------------------------------------------------------------------------------

4. Participation of Broker-Dealers in Exchange Offer.

 

  (a) The Staff has taken the position that any broker-dealer that receives
Exchange Securities for its own account in the Exchange Offer in exchange for
Securities that were acquired by such broker-dealer as a result of market-making
or other trading activities (a “Participating Broker-Dealer”) may be deemed to
be an “underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

  (b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement for a period
of up to 180 days after the last Exchange Date (as such period may be extended
pursuant to Section 3(d) of this Agreement), in order to expedite or facilitate
the disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section (a) above. The
Company and the Guarantors further agree that Participating Broker-Dealers shall
be authorized to deliver such Prospectus (or, to the extent permitted by law,
make available) during such period in connection with the resales contemplated
by this Section 4.

 

  (c) The Initial Purchasers shall have no liability to the Company, the
Guarantors or any Holder with respect to any request that they may make pursuant
to Section 4(b) above.

 

15



--------------------------------------------------------------------------------

5. Indemnification and Contribution.

 

  (a) The Company and the Guarantors, jointly and severally, agree to indemnify
and hold harmless each Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls any
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), that
arise out of, or are based upon, (1) any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, or (2) any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus, any Free Writing Prospectus or any
“issuer information” (“Issuer Information”) filed or required to be filed
pursuant to Rule 433(d) under the Securities Act, or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser or information
relating to any Holder furnished to the Company in writing by or on behalf of
such Initial Purchaser or selling Holder expressly for use therein. In
connection with any Underwritten Offering permitted by Section 3, the Company
and the Guarantors, jointly and severally, will also indemnify the Underwriters,
if any, selling brokers, dealers and similar securities industry professionals
participating in the distribution, their respective affiliates and each Person
who controls such Persons (within the meaning of the Securities Act and the
Exchange Act) to the same extent as provided above with respect to the
indemnification of the Holders, if requested in connection with any Registration
Statement, any Prospectus, any Free Writing Prospectus or any Issuer
Information.

 

  (b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, the directors of the Company and the Guarantors, each officer
of the Company and the Guarantors who signed the Registration Statement and each
Person, if any, who controls the Company, the Guarantors, any Initial Purchaser
and any other selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity set
forth in paragraph (a) above, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Holder furnished to
the Company in writing by such Holder expressly for use in any Registration
Statement, any Prospectus and any Issuer Information.

 

16



--------------------------------------------------------------------------------

 

  (c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding, as incurred. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Initial
Purchaser, its affiliates, directors and officers and any control Persons of
such Initial Purchaser shall be designated in writing by Merrill Lynch, Pierce,
Fenner & Smith Incorporated, (y) for any Holder, its directors and officers and
any control Persons of such Holder shall be designated in writing by the
Majority Holders and (z) in all other cases shall be designated in writing by
the Company. The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (A) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (B) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

 

17



--------------------------------------------------------------------------------

 

  (d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company
and the Guarantors on the one hand and the Holders on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative fault of the Company and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

  (e) The Company, the Guarantors and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 5, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.

 

  (f) The remedies provided for in this Section 5 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

 

18



--------------------------------------------------------------------------------

 

  (g) The indemnity and contribution provisions contained in this Section 5
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Initial Purchasers or any Holder or any Person controlling any Initial
Purchaser or any Holder, or by or on behalf of the Company or the Guarantors or
the officers or directors of or any Person controlling the Company or the
Guarantors, (iii) acceptance of any of the Exchange Securities and (iv) any sale
of Registrable Securities pursuant to a Shelf Registration Statement.

 

6. General.

 

  (a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or the Guarantors under any other agreement and (ii) neither the Company nor the
Guarantors has entered into, or on or after the date of this Agreement will
enter into, any agreement that is inconsistent with the rights granted to the
Holders of Registrable Securities in this Agreement or otherwise conflicts with
the provisions hereof.

 

  (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.

 

  (c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 6(c),
which address initially is, with respect to the Initial Purchasers, the address
set forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt is acknowledged, if
telecopied; and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery. Copies of all such notices, demands or other
communications shall be concurrently delivered by the Person giving the same to
the Trustee, at the address specified in the Indenture.

 

19



--------------------------------------------------------------------------------

 

  (d) Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

 

  (e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary
to the agreements made hereunder between the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, and shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights or the rights of other
Holders hereunder.

 

  (f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

  (g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

 

  (h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

20



--------------------------------------------------------------------------------

 

  (i) Miscellaneous. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof and supersedes all oral statements
and prior writings with respect thereto. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable or against public policy, the
remainder of the terms, provisions, covenants and restrictions contained herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Company, the Guarantors and the Initial Purchasers shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

[Signature pages follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

INERGY, L.P. By: Inergy GP, LLC (its General Partner)

By:  

 

  Name:   Title: INERGY FINANCE CORP.

By:  

 

  Name:   Title: INERGY PROPANE, LLC INERGY MIDSTREAM, LLC INERGY PARTNERS, LLC
IPCH ACQUISITION CORP. L & L TRANSPORTATION, LLC INERGY TRANSPORTATION, LLC
FINGER LAKES LPG STORAGE, LLC INERGY GAS MARKETING, LLC INERGY STORAGE, INC.
STELLAR PROPANE SERVICE, LLC

CENTRAL NEW YORK OIL AND GAS COMPANY, L.L.C.

INERGY SALES & SERVICE, INC. ARLINGTON STORAGE COMPANY, LLC US SALT, LLC LIBERTY
PROPANE GP, LLC

LIBERTY PROPANE, L.P., by Liberty Propane

    GP, LLC, its general partner

LIBERTY PROPANE OPERATIONS, LLC INERGY PIPELINE EAST, LLC TRES PALACIOS GAS
STORAGE, LLC

By:  

 

Name: Title:



--------------------------------------------------------------------------------

 

Confirmed and accepted as of the date first above written:
MERRILL LYNCH, PIERCE, FENNER & SMITH  INCORPORATED BARCLAYS CAPITAL INC. CREDIT
SUISSE SECURITIES (USA) LLC J.P. MORGAN SECURITIES LLC MORGAN STANLEY & CO.
INCORPORATED WELLS FARGO SECURITIES, LLC CITIGROUP GLOBAL MARKETS INC. RAYMOND
JAMES & ASSOCIATES, INC. SUNTRUST ROBINSON HUMPHREY, INC.

By:   MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED   For itself and on
behalf of the several Initial Purchasers

By:  

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit C

Vinson & Elkins Opinion

Vinson & Elkins L.L.P. shall have furnished to the Initial Purchasers its
written opinion, as counsel to the Issuers and the Guarantors, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to Merrill Lynch, Pierce, Fenner & Smith Incorporated, to the
effect that:

(i) Each of the Issuers and the Operating Company, Midstream, Inergy Partners,
IPCH Acquisition, Service Sub, L & L Transportation, Inergy Transportation,
Inergy Gas, Stellar Propane, Finger Lakes, Storage, CNYOGC, Arlington Storage
and the General Partner has been duly formed and is validly existing in good
standing under its jurisdiction of formation with all necessary corporate,
limited liability company or partnership power and authority to own or lease its
properties and to conduct its business, in all material respects as described in
the Offering Memorandum. Each of US Salt, Liberty, Liberty GP, Liberty
Operations, Inergy East and Tres Palacios are validly existing and in good
standing under the laws of the State of Delaware with all necessary limited
liability company or partnership power and authority to own or lease its
properties and to conduct its business, in all material respects as described in
the Offering Memorandum. Each of the Inergy Parties and the General Partner is
duly registered or qualified as a foreign entity for the transaction of business
under the laws of the jurisdictions set forth on an exhibit to such counsel’s
opinion.

(ii) The General Partner is the only general partner of the Partnership and owns
of record a non-economic, general partner interest in the Partnership; such
general partner interest has been duly authorized and validly issued in
accordance with the Partnership Agreement; and except as described in the
Partnership Agreement or the Offering Memorandum, the General Partner owns its
general partner interest free and clear of all liens, encumbrances, security
interests, charges or claims (A) in respect of which a financing statement under
the Uniform Commercial Code of the State of Delaware naming the General Partner
as debtor is on file in the office of the Secretary of State of the State of
Delaware or (B) otherwise known to such counsel, without independent
investigation, other than those created by or arising under the Delaware LP Act.

(iii) The Partnership owns, directly or indirectly, 100% of the issued shares of
capital stock, membership interests or limited partner interests, as applicable,
in each of Finance Corp and the Guarantors; such shares of capital stock,
membership interests or limited partner interests have been duly authorized and
validly issued in accordance with the Organizational Documents governing such
entity and are fully paid and non-assessable (except (i) in the case of an
interest in a Delaware limited partnership, as such nonassessability may be
affected by Sections 17-607 and 17-804 of the Delaware LP Act, (ii) in the case
of an interest in a Delaware limited liability company, as such nonassessability
may be affected by Sections 18-607 and 18-804 of the Delaware LLC Act, and
(iii) in the case of an interest in a limited liability company formed under the
laws of another domestic state, as such nonassessability may be affected by
similar provisions of such state’s limited liability company statute, as
applicable) and except as described in the Organizational Documents, the
Partnership owns such shares of capital stock, membership interests or limited
partner interests free and clear of all liens, encumbrances, security interests,
charges or claims (A) in respect of which a financing statement under the
Uniform Commercial Code of the State of Delaware naming the Partnership as
debtor is on file in the office of the Secretary of State of the State of
Delaware, (B) arising under the Credit Agreement or (C) otherwise known to such
counsel, without independent investigation, other than those created by or
arising under the Delaware LLC Act and the New York Limited Liability Company
Law.

 

C-1



--------------------------------------------------------------------------------

(iv) To our knowledge, there are no contracts, agreements or understandings
between either of the Issuers, or any Guarantor and any person granting such
person the right (other than rights that have been waived or satisfied) to
require the Issuers or any Guarantor to file a registration statement under the
Act with respect to any securities of the Issuers or any Guarantor (other than
the Registration Rights Agreement) owned or to be owned by such person, and
which are substantially similar to the Notes, the Guarantees, or the Exchange
Notes, or to require either of the Issuers or any Guarantor to include any other
securities in the securities registered pursuant to the Registration Rights
Agreement.

(v) This Agreement has been duly authorized, executed and delivered by each of
the Issuers and the Guarantors.

(vi) Each of the Organizational Documents has been duly authorized and validly
executed and delivered by the parties thereto. Each of the foregoing agreements
constitutes a valid and legally binding agreement of the parties thereto,
enforceable against such entity in accordance with its respective terms, subject
to (A) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (B) public
policy, applicable law relating to fiduciary duties and indemnification and an
implied covenant of good faith and fair dealing.

(vii) The Issuers have all requisite corporate or partnership power and
authority to issue, sell and deliver the Notes. The Notes have been duly
authorized by the Issuers and, when duly executed by the Issuers in accordance
with the terms of the Indenture, assuming due authentication of the Notes by the
Trustee, upon delivery to the Initial Purchasers against payment therefor in
accordance with the terms hereof, will be validly issued and delivered, and will
constitute valid and binding obligations of the Issuers entitled to the benefits
of the Indenture, enforceable against the Issuers in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium, and other similar laws relating
to or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and by an implied covenant of good faith and fair dealing.

(viii) The Exchange Notes have been duly and validly authorized by the Issuers
and if and when duly issued, executed and authenticated in accordance with the
terms of the Indenture and delivered in accordance with the Exchange Offer
provided for in the Registration Rights Agreement (assuming the due
authorization, execution and delivery of the Indenture and Registration Rights
Agreement by the parties thereto), will constitute valid and binding obligations
of the Issuers entitled to the benefits of the Indenture, enforceable against
the Issuers in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, and other similar laws relating to or affecting creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and by an
implied covenant of good faith and fair dealing.

 

C-2



--------------------------------------------------------------------------------

(ix) The Guarantee of each of the Guarantors has been duly authorized by that
Guarantor and, when the Notes have been duly executed by the Issuers and
authenticated by the Trustee in accordance with the terms of the Indenture and
delivered and paid for by the Initial Purchasers in accordance with the terms of
this Agreement, the Guarantee of each Guarantor will constitute the valid and
binding obligations of that Guarantor, enforceable against that Guarantor in
accordance with their terms except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and
other similar laws relating to or affecting creditors’ rights generally and by
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and by an implied covenant of
good faith and fair dealing.

(x) The Exchange Guarantee of each of the Guarantors has been duly and validly
authorized by that Guarantor and, upon the due execution and authentication of
the Exchange Notes in accordance with the Indenture and the issuance and
delivery of the Exchange Notes in the Exchange Offer contemplated by the
Registration Rights Agreement, will constitute valid and binding obligations of
the Guarantors, entitled to the benefits of the Indenture, enforceable against
the Guarantors in accordance with their terms except as such enforceability may
be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium, and other similar laws relating to or affecting creditors’ rights
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and by an
implied covenant of good faith and fair dealing.

(xi) The Indenture has been duly authorized, executed and delivered by each of
the Issuers and the Guarantors and, assuming the due authorization, execution
and delivery thereof by the Trustee, is the legally valid and binding agreement
of the Inergy Parties, enforceable against the Inergy Parties in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other similar
laws relating to or affecting creditors’ rights generally, by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and by an implied covenant of good faith and
fair dealing; no qualification of the Indenture under the 1939 Act is required
in connection with the offer, issuance and sale of the Notes or in connection
with the Exempt Resales. The Indenture conforms in all material respects to the
requirements of the 1939 Act and the Rules and Regulations applicable to an
indenture that is qualified thereunder.

(xii) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Inergy Parties and, assuming the due execution and delivery
thereof by the Initial Purchasers, is the legally valid and binding agreement of
the Inergy Parties, enforceable against the Inergy Parties in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditor’s rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), by an implied covenant of good faith and fair dealing and, as
to rights of indemnification and contribution thereunder, by federal or state
law or by principles of public policy.

 

C-3



--------------------------------------------------------------------------------

(xiii) The statements set forth in the Offering Memorandum under the captions
“Description of Notes,” insofar as they purport to constitute a summary of the
terms of the Notes, the Indenture, the Guarantees and the Registration Rights
Agreement and under the captions “Description of Other Indebtedness—Senior
Notes,” and “Certain United States Federal Income Tax Considerations” insofar as
they purport to describe the provisions of the laws and documents referred to
therein, are accurate in all material respects.

(xiv) None of the offering, issuance and sale of the Notes and the Guarantees by
the Issuers and the Guarantors, respectively, the execution, delivery and
performance of the Notes, the Guarantees, the Exchange Notes, the Indenture, the
Registration Rights Agreement, the Exchange Guarantees and this Agreement by the
Inergy Parties, or the consummation by each of them of the transactions
contemplated hereby and thereby (A) constitutes or will constitute a violation
of their respective Organizational Documents, (B) constitutes or will constitute
a breach or violation of, or a default (or an event which, with notice or lapse
of time or both, would constitute such a default) under, any agreement filed or
incorporated by reference as an exhibit to the Partnership’s annual report on
Form 10-K for the year ended September 30, 2010 or to the current reports of the
Partnership on Form 8-K incorporated by reference in the Offering Memorandum
(excluding the Organizational Documents); (C) violates or will violate the
Delaware LP Act, the Delaware LLC Act, the DGCL, the laws of the State of New
York or, assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in this Agreement and their compliance with their
agreements set forth herein, federal law (provided, however, that such counsel
need express no opinion with respect to compliance with any state securities or
federal or state antifraud law except as otherwise specifically stated in the
opinion of such counsel), or any order, judgment, decree or injunction known to
such counsel of any Delaware court to which any of the Inergy Parties or any of
their assets or properties is subject, or (D) to our knowledge, results or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of any of the Inergy Parties, which breaches, violations,
defaults or liens, in the case of clauses (B), (C) or (D) would, individually or
in the aggregate, have a Material Adverse Effect.

(xv) No registration under the Act of the Notes is required for the sale of the
Notes to the Initial Purchasers as contemplated hereby or for the Exempt
Resales, assuming (i) the accuracy of the Initial Purchasers’ representations in
this Agreement and (ii) the accuracy of the Inergy Parties’ representations
contained herein.

(xvi) None of the Inergy Parties is now, and after the sale of the Notes to be
sold by the Issuers hereunder, the issuance of the Guarantees and the
application of the net proceeds from such sale as described in the Offering
Memorandum under the caption “Use of Proceeds,” none of the Inergy Parties will
be an “investment company” as such term is defined in the Investment Company Act
of 1940, as amended.

 

C-4



--------------------------------------------------------------------------------

Such counsel shall also have furnished to the Initial Purchasers a written
statement, addressed to the Initial Purchasers and dated the Closing Date, in
form and substance satisfactory to the Initial Purchasers, to the effect that
such counsel has participated in conferences with officers and other
representatives of the Issuers and Guarantors and the independent registered
public accounting firm of the Partnership and your representatives, at which the
contents of the Offering Memorandum and related matters were discussed, and
although such counsel has not independently verified, is not passing on, and is
not assuming any responsibility for the accuracy, completeness or fairness of
the statements contained in or incorporated by reference in, the Offering
Memorandum (except to the extent specified in the foregoing opinion), based on
the foregoing, nothing has come to the attention of such counsel that causes it
to believe that:

(a) the Preliminary Offering Memorandum, together with the Pricing Disclosure
Supplement, as of the Applicable Time, contained any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; or

(b) the Final Offering Memorandum, as of its date and as of the Closing Date,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

in each case other than (1) the financial statements included or incorporated by
reference therein, including the notes and schedules thereto and the auditors’
reports thereon, and (2) the other financial and accounting data included or
incorporated by reference therein, as to which such counsel need express no
belief.

In rendering such opinion, such counsel may (A) rely, to the extent such counsel
deems proper, in respect of matters of fact upon representations of the Inergy
Parties set forth in this Agreement and upon certificates of officers and
employees of the Issuers and Guarantors and upon information obtained from
public officials, (B) assume that all documents submitted to them as originals
are authentic, that all copies submitted to them conform to the originals
thereof, and that the signatures on all documents examined by them are genuine,
(C) state that their opinion is limited to federal laws, the Delaware LP Act,
the Delaware LLC Act, the DGCL and the laws of the State of New York, (D) with
respect to the opinions expressed in subparagraph (i) above as to the due
qualification or registration as a foreign limited partnership, corporation or
limited liability company, as the case may be, state that such opinions are
based upon certificates of foreign qualification or registration provided by the
Secretary of State of the States listed on an exhibit to such opinion (each of
which shall be dated as of a date not more than fourteen days prior to the
Closing Date and shall be provided to you), and (E) state that they express no
opinion with respect to (i) any permits to own or operate any real or personal
property or (ii) state or local taxes or tax statutes to which any of the
limited partners of the Partnership or any of the other Inergy Parties may be
subject.

 

C-5



--------------------------------------------------------------------------------

Exhibit D

Laura Ozenberger Opinion

Laura Ozenberger shall have furnished to the Initial Purchasers her written
opinion, addressed to the Initial Purchasers and dated the Closing Date, in form
and substance reasonably satisfactory to Merrill Lynch, Pierce, Fenner & Smith
Incorporated, to the effect that:

(i) None of the offering, issuance and sale of the Notes and the Guarantees by
the Issuers and the Guarantors, respectively, the execution, delivery and
performance of the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees, the Indenture, the Registration Rights Agreement and this Agreement
by the Issuers and the Guarantors, or the consummation by each of them of the
transactions contemplated hereby (A) constitutes or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, any agreement, lease or instrument
known to her (excluding the Credit Agreement or any Organizational Document and
any other agreement filed or incorporated by reference as an exhibit to the
Partnership’s annual report on Form 10-K for the year ended September 30, 2010
or to the current reports of the Partnership on Form 8-K incorporated by
reference in the Offering Memorandum, as to which such counsel need not express
an opinion) to which any of the Inergy Parties or any of their properties may be
bound, or (B) will result, to my knowledge, in any violation of any federal or
Missouri judgment, order, decree, injunction, rule or regulation of any court or
arbitrator or governmental agency having jurisdiction over the Inergy Parties or
any of their assets or properties (such opinion with respect to federal law
assumes the accuracy of the representations and warranties of the Initial
Purchasers contained in this Agreement and their compliance with their
agreements set forth herein) (provided, however, that such counsel need express
no opinion with respect to compliance with any state securities or federal or
state antifraud law except as otherwise specifically stated in the opinion of
such counsel), which breaches, violations, defaults or liens, in the case of
clauses (A), or (B) would, individually or in the aggregate, have a Material
Adverse Effect.

(ii) Except as described in the Offering Memorandum, to my knowledge there is no
litigation, proceeding or governmental investigation pending or threatened
against any of the Inergy Parties or to which any of the Inergy Parties is a
party or to which any of their respective properties is subject, which, if
adversely determined to such Inergy Parties, is reasonably likely to have a
Material Adverse Effect.

Such counsel shall also have furnished to the Initial Purchasers a written
statement, addressed to the Initial Purchasers and dated the Closing Date, in
form and substance satisfactory to the Initial Purchasers, to the effect that
such counsel has participated in conferences with officers and other
representatives of the Issuers and Guarantors and the independent registered
public accounting firm of the Partnership and your representatives, at which the
contents of the Offering Memorandum and related matters were discussed, and
although such counsel has not independently verified, is not passing on, and is
not assuming any responsibility for the accuracy, completeness or fairness of
the statements contained in, the Offering Memorandum, based on the foregoing,
nothing has come to the attention of such counsel that causes her to believe
that:

(a) the Preliminary Offering Memorandum, together with the Pricing Disclosure
Supplement, as of the Applicable Time, contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; or

 

D-1



--------------------------------------------------------------------------------

(b) the Final Offering Memorandum, as of its date and as of the Closing Date,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

in each case other than (1) the financial statements included or incorporated by
reference therein, including the notes and schedules thereto and the auditors’
reports thereon, and (2) the other financial and accounting data included or
incorporated by reference therein, as to which such counsel need express no
belief.

In rendering such opinion, such counsel may (A) rely in respect of matters of
fact upon representations of the Inergy Parties set forth in this Agreement and
upon certificates of officers and employees of the Inergy Parties and upon
information obtained from public officials, (B) assume that all documents
submitted to her as originals are authentic, that all copies submitted to her
conform to the originals thereof, and that the signatures on all documents
examined by her are genuine, (C) state that her opinion is limited to the laws
of the State of Missouri, and (D) state that she expresses no opinion with
respect to state or local taxes or tax statutes to which any of the limited
partners of the Partnership or any of the other Inergy Parties may be subject.

 

D-2